Exhibit 10.12

 

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

OZ ADVISORS LP

Dated as of November 13, 2007

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

Section 1.1

   Definitions    1

ARTICLE II GENERAL PROVISIONS

   16

Section 2.1

   Organization    16

Section 2.2

   Partnership Name    16

Section 2.3

   Registered Office, Registered Agent    16

Section 2.4

   Certificates    16

Section 2.5

   Nature of Business; Permitted Powers    16

Section 2.6

   Fiscal Year    17

Section 2.7

   Perpetual Existence    17

Section 2.8

   Limitation on Partner Liability    17

Section 2.9

   Indemnification    17

Section 2.10

   Exculpation    18

Section 2.11

   Fiduciary Duty    18

Section 2.12

   Confidentiality; Intellectual Property    19

Section 2.13

   Non-Competition; Non-Solicitation; Non-Disparagement; Non-Interference; and
Remedies.    20

Section 2.14

   Insurance    25

Section 2.15

   Representations and Warranties    25

Section 2.16

   Devotion of Time    26

Section 2.17

   Partnership Property; Partnership Interest    26

Section 2.18

   Short Selling and Hedging Transactions    26

Section 2.19

   Compliance with Policies    26

ARTICLE III INTERESTS AND ADMISSION OF PARTNERS

   27

Section 3.1

   Units and other Interests    27

Section 3.2

   Issuance of Additional Units and other Interests    28

ARTICLE IV VOTING AND MANAGEMENT

   30

Section 4.1

   General Partner: Power and Authority    30

Section 4.2

   Partner Management Committee.    31

Section 4.3

   Partner Performance Committee.    32

Section 4.4

   Books and Records; Accounting    33

Section 4.5

   Expenses    34

Section 4.6

   Partnership Tax and Information Returns    34

ARTICLE V CONTRIBUTIONS AND CAPITAL ACCOUNTS

   35

Section 5.1

   Capital Contributions    35

Section 5.2

   Capital Accounts    35

Section 5.3

   Investment Capital Accounts    37

Section 5.4

   Determinations by General Partner    37

ARTICLE VI ALLOCATIONS

   37

Section 6.1

   Allocations for Capital Account Purposes    37

Section 6.2

   Allocations for Tax Purposes    40

 

i



--------------------------------------------------------------------------------

ARTICLE VII DISTRIBUTIONS

   42

Section 7.1

   Distributions    42

Section 7.2

   Distributions in Kind    42

Section 7.3

   Tax Distributions    42

Section 7.4

   Expense Amount Distributions    44

Section 7.5

   Borrowing    44

Section 7.6

   Restrictions on Distributions    44

ARTICLE VIII TRANSFER OR ASSIGNMENT OF INTEREST; CESSATION OF PARTNER STATUS

   44

Section 8.1

   Transfer and Assignment of Interest    44

Section 8.2

   Withdrawal by General Partner    46

Section 8.3

   Withdrawal and Special Withdrawal of Limited Partners    46

Section 8.4

   Vesting.    48

Section 8.5

   Tag-Along Rights.    48

Section 8.6

   Drag-Along Rights.    49

ARTICLE IX DISSOLUTION

   50

Section 9.1

   Duration and Dissolution    50

Section 9.2

   Notice of Liquidation    50

Section 9.3

   Liquidator    50

Section 9.4

   Liquidation    51

Section 9.5

   Capital Account Restoration    52

ARTICLE X MISCELLANEOUS

   52

Section 10.1

   Incorporation of Agreements    52

Section 10.2

   Amendment to the Agreement.    52

Section 10.3

   Successors, Counterparts    53

Section 10.4

   Applicable Law; Submission to Jurisdiction; Severability    54

Section 10.5

   Arbitration.    54

Section 10.6

   Filings    56

Section 10.7

   Power of Attorney    56

Section 10.8

   Headings and Interpretation    57

Section 10.9

   Additional Documents    57

Section 10.10

   Notices    57

Section 10.11

   Waiver of Right to Partition    57

Section 10.12

   Partnership Counsel    57

Section 10.13

   Survival    57

Section 10.14

   Ownership and Use of Name    57

Section 10.15

   Remedies    58

Section 10.16

   Entire Agreement    58

 

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF OZ ADVISORS LP, a
Delaware limited partnership (the “Partnership”), is made as of November 13,
2007, by and among Och-Ziff Holding Corporation, a Delaware corporation, as
general partner (the “Initial General Partner”), the Withdrawing General Partner
(as defined below) and the Limited Partners (as defined below).

WHEREAS, OZ Advisors, L.L.C. (the “Original Company”) was originally organized
as a Delaware limited liability company pursuant to and in accordance with the
Delaware Limited Liability Company Act, 6 Del. C. §18-101, et seq. (the “LLC
Act”) on December 12, 1997;

WHEREAS, on June 25, 2007, the Original Company was converted from a Delaware
limited liability company to a Delaware limited partnership organized pursuant
to the Delaware Revised Uniform Limited Partnership Act, 6 Del. C. §17-101, et
seq. (the “Act”), and an Agreement of Limited Partnership of OZ Advisors LP
dated as of June 25, 2007 (the “Original Partnership Agreement”);

WHEREAS, from the date hereof, Och-Ziff Associates, L.L.C. has ceased to be a
Limited Partner and each of Daniel S. Och, The Och Family 2007 GRAT, The
Jonathan Och GRAT, The Nancy G. Bernstein GRAT, The Susan Och Kalver GRAT, the
Daniel S. Och Descendants’ Trust, David Windreich, The David Windreich GRAT I
and The David Windreich GRAT II have become Limited Partners as of the date
hereof; and

WHEREAS, the Initial General Partner, the Withdrawing General Partner and the
Limited Partners as of the date hereof have agreed among themselves to amend and
restate the Original Partnership Agreement on the terms set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings:

“Act” has the meaning specified in the Preamble to this Agreement.

“Additional Limited Partner” has the meaning specified in Section 3.2(a) of this
Agreement.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year, (a) increased by any amounts that such
Partner is obligated to restore under the standards set by Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore under Treasury
Regulation Sections 1.704-2(g) and 1.704-2(i)(5))



--------------------------------------------------------------------------------

and (b) decreased by (i) the amount of all losses and deductions that, as of the
end of such Fiscal Year, are reasonably expected to be allocated to such Partner
in subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such Fiscal Year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 6.1(d)(i)
or Section 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.2(b)(iii).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, the Person in question.

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
General Partner, without taking into account any liabilities to which such
Contributed Property was subject at such time. The General Partner shall use
such method as it determines to be appropriate to allocate the aggregate Agreed
Value of Contributed Properties contributed to the Partnership in a single or
integrated transaction among each separate property on a basis proportional to
the fair market value of each Contributed Property.

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended, modified, supplemented or restated from time to
time.

“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for U.S. federal income tax purposes as of such date.

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of New York are authorized or required by
law or executive order to remain closed.

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.2.

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership pursuant
to this Agreement.

“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ Capital
Accounts in respect of such Contributed

 

2



--------------------------------------------------------------------------------

Property, and (b) with respect to any other Partnership property, the adjusted
basis of such property for U.S. federal income tax purposes, all as of the time
of determination. The Carrying Value of any property shall be adjusted to equal
its respective gross fair market value (taking Section 7701(g) of the Code into
account) upon an adjustment to the Capital Accounts of the Partners in
accordance with Section 5.2(b)(iii) and to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, in the sole and absolute discretion of the General
Partner.

“Cause” means, in respect of an Individual Limited Partner, that such Partner
(i) has committed an act of fraud, dishonesty, misrepresentation or breach of
trust; (ii) has been convicted of a felony or any offense involving moral
turpitude; (iii) has been found by any regulatory body or self-regulatory
organization having jurisdiction over the Och-Ziff Group to have, or has entered
into a consent decree determining that such Partner, violated any applicable
regulatory requirement or a rule of a self regulatory organization; (iv) has
committed an act constituting gross negligence or willful misconduct; (v) has
violated in any material respect any agreement relating to the Och-Ziff Group;
(vi) has become subject to any proceeding seeking to adjudicate such Partner
bankrupt or insolvent, or seeking liquidation, reorganization, arrangement,
adjustment, protection, relief or composition of the debts of such Partner under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for such Partner or for any
substantial part of the property of such Partner, or such Partner has taken any
action authorizing such proceeding; or (vii) has breached any of the
non-competition, non-solicitation or non-disparagement covenants in Section 2.13
or, if applicable, any of those provided in such Partner’s Partner Agreement,
the breach of any of which shall be deemed to be a material breach of this
Agreement.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership executed and filed in the office of the Secretary of State of the
State of Delaware on June 25, 2007 (and any and all amendments thereto and
restatements thereof) on behalf of the Partnership pursuant to the Act.

“Certificate of Ownership” has the meaning set forth in Section 3.1.

“Class A Common Units” has the meaning set forth in Section 3.1.

“Class A Share” means a common share representing a limited liability company
interest in Och-Ziff designated as a “Class A Share.”

“Class B Common Units” has the meaning set forth in Section 3.1.

“Class B Share” means a common share representing a limited liability company
interest in Och-Ziff designated as a “Class B Share.”

“Class B Shareholder Committee” means the Class B Shareholder Committee
established pursuant to the Class B Shareholders Agreement.

“Class B Shareholders Agreement” means the Class B Shareholders Agreement to be
entered into by and among Och-Ziff and the holders of Class B Shares on or prior
to the Closing Date in connection with the IPO, as amended, modified,
supplemented or restated from time to time.

 

3



--------------------------------------------------------------------------------

“Class C Approval” means, in respect of the determinations to be made in
Sections 6.1(a) and 7.1(b)(iii), a prior determination made in writing at the
sole and absolute discretion: (i) of the Chairman of the Partner Management
Committee (or, with respect to distributions to such Chairman or in the event
there is no such Chairman, the full Partner Management Committee acting by
majority vote); or (ii) of the General Partner in the event that the Class B
Shareholders collectively Beneficially Own Voting Securities (as each such term
is defined in the Class B Shareholders Agreement) representing less than 40% of
the Total Voting Power of Och-Ziff; provided, however, in the case of each of
the foregoing clauses (i) and (ii), that any such determination with respect to
distributions to a Partner who is also the Chief Executive Officer or other
executive officer of Och-Ziff in respect of such Partner’s Class C Non-Equity
Interests shall be made by the compensation committee of Och-Ziff in its sole
and absolute discretion after consultation with the Partner Management
Committee.

“Class C Non-Equity Interests” means a fractional non-equity share of the
Interests in the Partnership that may be issued to a Limited Partner as
consideration for the provision of services to the Partnership solely for the
purpose of making future allocations of Net Income to such Limited Partner.
Class C Non-Equity Interests shall not constitute Common Units or other Units of
the Partnership.

“Closing Date” means the first date on which Class A Shares are delivered by
Och-Ziff to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Common Units” means Class A Common Units, Class B Common Units and any other
class of Units hereafter designated as Common Units by the General Partner, but
shall not include the Class C Non-Equity Interests.

“Company Securities” means outstanding Class A Shares and Related Securities, as
applicable.

“Competing Business” means any Person, or distinct portion thereof, that engages
in: (a) the alternative asset management business (including, without
limitation, any hedge or private equity fund management business) or (b) any
other business in which the Och-Ziff Group or any member thereof (1) is actively
involved, or (2) in the twelve-month period prior to the relevant Individual
Limited Partner’s Withdrawal or Special Withdrawal, planned, developed, or
undertook efforts to become actively involved and, in the case of the foregoing
clause (b), in which the relevant Individual Limited Partner actively
participated or was materially involved or about which the relevant Individual
Limited Partner possesses Confidential Information.

“Confidential Information” means the confidential matters and information
described in Section 2.12.

 

4



--------------------------------------------------------------------------------

“Continuing Partners” means the group of Partners comprised of each Individual
Original Partner (or, where applicable, his estate or legal or personal
representative) who has not Withdrawn, been subject to a Special Withdrawal or
breached Section 2.13(b).

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed to the Partnership. If
the Carrying Value of a Contributed Property is adjusted pursuant to
Section 5.2(b)(iii), such property shall no longer constitute a Contributed
Property, but shall be deemed an Adjusted Property.

“Control” means, in respect of a Person, the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled by,” “Controls” and “under common Control with” have the
correlative meanings.

“Covered Person” means (a) the General Partner, the Withdrawing General Partner
and their respective Affiliates and the directors, officers, shareholders,
members, partners, employees, representatives and agents of the General Partner,
the Withdrawing General Partner and their respective Affiliates and any Person
who was at the time of any act or omission described in Section 2.9 or 2.10 such
a Person, and (b) any other Person the General Partner designates as a “Covered
Person” for the purposes of this Agreement.

“Damages” has the meaning set forth in Section 2.9(a).

“DIC Sahir” means DIC Sahir Limited, a corporation organized under the laws of
the Cayman Islands.

“DIC Sahir Transaction” means the sale of Class A Shares to DIC Sahir on or
about the date of the IPO, in accordance with the DIC Sahir Transaction
Agreement.

“DIC Sahir Transaction Agreement” means the Securities Purchase and Investment
Agreement entered into as of October 29, 2007 among Och-Ziff, Dubai
International Capital LLC and DIC Sahir, as amended, modified, supplemented or
restated from time to time.

“Disability” means that a Person is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, as determined by the General
Partner with PMC Approval in its sole and absolute discretion and in accordance
with applicable law.

“Disabling Conduct” has the meaning set forth in Section 2.9(a).

“Drag-Along Purchaser” means, in respect of a Drag-Along Sale, the third-party
purchaser or purchasers proposing to acquire the Company Securities to be
transferred in such Drag-Along Sale.

“Drag-Along Right” has the meaning set forth in Section 8.6(a).

 

5



--------------------------------------------------------------------------------

“Drag-Along Sale” means any proposed transfer (other than a pledge,
hypothecation, mortgage or encumbrance) pursuant to a bona fide offer from a
Drag-Along Purchaser, in one or a series of related transactions, by any OZ
Limited Partner or a group of OZ Limited Partners of Company Securities
representing in the aggregate at least 50% of all then-outstanding Company
Securities (calculated as if all Related Securities had been converted into,
exercised or exchanged for, or repaid with, Class A Shares).

“Drag-Along Securities” means, with respect to an OZ Limited Partner, that
number of Company Securities equal to the product of (A) the total number of
Company Securities to be acquired by the Drag-Along Purchaser pursuant to a
Drag-Along Sale and (B) a fraction, the numerator of which is the number of
Company Securities then held by such OZ Limited Partner and the denominator of
which is the total number of Company Securities then held by all OZ Limited
Partners and, if applicable as a result of the application of the “Drag-Along
Rights” pursuant to the DIC Sahir Transaction Agreement, DIC Sahir and its
Permitted Transferees (as defined in the DIC Sahir Transaction Agreement)
(calculated, in the case of both the numerator and denominator, as if all
Related Securities held by the relevant OZ Limited Partners had been converted
into, exercised or exchanged for, or repaid with, Class A Shares).

“Drag-Along Sellers” means the OZ Limited Partner or group of OZ Limited
Partners proposing to dispose of or sell Company Securities in a Drag-Along Sale
in accordance with Section 8.6.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

“Exchange Agreement” means one or more exchange agreements providing for the
exchange of Class A Common Units (or other securities issued by the Operating
Group Entities) for Class A Shares and/or cash, and the corresponding
cancellation of applicable Class B Shares, if any, as contemplated by the
Registration Statement, as such agreements are amended, modified, supplemented
or restated from time to time.

“Expense Allocation Agreement” means any agreement entered into among the
Operating Group Entities, Och-Ziff and the Intermediate Holding Companies that
provides for allocations of certain expense amounts, as such agreement is
amended, modified, supplemented or restated from time to time.

“Expense Amount” means any amount allocated to the Partnership pursuant to an
Expense Allocation Agreement.

“Expense Amount Distribution” has the meaning set forth in Section 7.4.

“Final Closing Date” means the Closing Date or, if the Underwriter Option is
exercised by the Underwriters after the Closing Date, the final Option Closing
Date.

 

6



--------------------------------------------------------------------------------

“First Quarterly Period” means, with respect to any Fiscal Year, the period
commencing on and including January 1 and ending on and including March 31 of
such Fiscal Year unless and until otherwise determined by the General Partner.

“Fiscal Year” has the meaning set forth in Section 2.6.

“Fourth Quarterly Period” means, with respect to any Fiscal Year, the period
commencing on and including January 1 and ending on and including December 31 of
such Fiscal Year unless and until otherwise determined by the General Partner.

“Fund” means the investment partnerships in which the Partnership acts as
general partner and in which the Partnership has made investments on behalf of
certain of the Original Partners.

“Fund Net Losses” means, with respect to any taxable year, (A) the amount of
loss debited to the capital account of the Partnership in any Fund for such
taxable year in respect of its capital invested in such Fund and (B) any loss
recognized by the Partnership for the taxable year upon a sale by the
Partnership of any interest in any Fund.

“Fund Net Profits” means, for any taxable year, (A) the amount of income or gain
credited to the capital account of the Partnership in any Fund for such taxable
year in respect of its capital invested in such Fund and (B) any gain recognized
by the Partnership for the taxable year upon a sale by the Partnership of any
interest in any Fund.

“General Partner” means the Initial General Partner and any successor general
partner admitted to the Partnership in accordance with this Agreement.

“incur” means to issue, assume, guarantee, incur or otherwise become liable for.

“Individual Limited Partner” means each of the OZ Limited Partners that is a
natural person.

“Individual Original Partner” means each of the Original Partners that is a
natural person.

“Initial General Partner” has the meaning set forth in the Preamble to this
Agreement.

“Intellectual Property” means any of the following that are conceived of,
developed, reduced to practice, created, modified, or improved by a Partner,
either solely or with others, in whole or in part, whether or not in the course
of, or as a result of, such Partner carrying out his responsibilities to the
Partnership, whether at the place of business of the Partnership or any of its
Affiliates or otherwise, and whether on the Partner’s own time or on the time of
the Partnership or any of its Affiliates: (i) trademarks, service marks, brand
names, certification marks, trade dress, assumed names, trade names, Internet
domain names, and all other indications of source or origin, including, without
limitation, all registrations and applications to register any of the foregoing;
(ii) inventions, discoveries (whether or not patentable or reduced to practice),
patents, including, without limitation, design patents and utility patents,
provisional

 

7



--------------------------------------------------------------------------------

applications, reissues, reexaminations, divisions, continuations,
continuations-in-part, and extensions thereof, in each case including, without
limitation, all applications therefore and equivalent foreign applications and
patents corresponding, or claiming priority, thereto; (iii) works of authorship,
whether copyrightable or not, copyrights, registrations and applications for
copyrights, and all renewals, modifications and extensions thereof, moral
rights, and design rights, (iv) computer systems and software; and (v) trade
secrets, know-how, and other confidential and protectable information.

“Interest” means a Partner’s interest in the Partnership, including the right of
the holder thereof to any and all benefits to which a Partner may be entitled as
provided in this Agreement, together with the obligations of a Partner to comply
with all of the terms and provisions of this Agreement.

“Intermediate Holding Companies” means Och-Ziff Holding Corporation, a Delaware
corporation, and Och-Ziff Holding LLC, a Delaware limited liability company.

“International Dispute” has the meaning set forth in Section 10.5(a).

“International Partner” means each Individual Limited Partner who either (i) has
or had his principal business address outside the United States at the time any
International Dispute arises or arose; or (ii) has his principal residence or
business address outside of the United States at the time any proceeding with
respect to such International Dispute is commenced.

“Investment Capital Account” has the meaning set forth in the Original
Partnership Agreement.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

“Investment Distributions” means the distributions to certain Original Partners
of the full amounts of such Partners’ Investment Capital Accounts, which
distributions the Partnership determined, prior to the Closing Date, would be
distributed to such Original Partners.

“Investment Percentage” has the meaning set forth in the Original Partnership
Agreement.

“Investor” means any client, shareholder, limited partner, member or other
beneficial owner of the Och-Ziff Group, other than holders of Class A Shares
solely in their capacity as such shareholders thereof.

“IPO” means the initial offering and sale of Class A Shares by Och-Ziff to the
public, as described in the Registration Statement.

“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership.

 

8



--------------------------------------------------------------------------------

“Liquidator” has the meaning set forth in Section 9.3.

“LLC Act” has the meaning set forth in the Preamble to this Agreement.

“Minimum Retained Ownership Requirements” has the meaning set forth in
Section 8.1(a).

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Partner by the
Partnership, the fair market value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution, in either case, as determined under Section 752 of the Code.

“Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain for such taxable year over the
Partnership’s items of loss and deduction for such taxable year. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.2(b) and shall not include Fund Net Profits, Fund Net Losses, or any
items specially allocated under Section 6.1(d).

“Net Loss” means, for any taxable year, the excess, if any, of the Partnership’s
items of loss and deduction for such taxable year over the Partnership’s items
of income and gain for such taxable year. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.2(b) and shall not
include Fund Net Profits, Fund Net Losses, or any items specially allocated
under Section 6.1(d).

“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulation Section 1.704-2(b), are attributable to a Nonrecourse
Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Notice” has the meaning set forth in Section 8.6(a).

“Och-Ziff” means Och-Ziff Capital Management Group LLC, a Delaware limited
liability company.

“Och-Ziff Group” means Och-Ziff and its Subsidiaries (including the Operating
Group Entities), their respective Affiliates, and any investment funds and
accounts managed by any of the foregoing.

“Och-Ziff LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Och-Ziff, dated the date hereof, as amended, modified,
supplemented or restated from time to time.

 

9



--------------------------------------------------------------------------------

“Operating Group Entity” means any Person that is directly Controlled by any of
the Intermediate Holding Companies.

“Option Closing Date” means the date or dates on which any Class A Shares are
sold by Och-Ziff to the Underwriters upon exercise of the Underwriter Option.

“Original Class A Common Units” means the Class A Common Units held by the
Original Partners and the Ziff Partner upon the Final Closing Date.

“Original Company” has the meaning set forth in the Preamble to this Agreement.

“Original Partners” means, collectively, (i) Daniel S. Och, David Windreich,
Joel Frank, Arnaud Achache, Massimo Bertoli, James-Keith (JK) Brown, Michael
Cohen, Anthony Fobel, Kaushik Ghosh, Harold Kelly, Richard Lyon, Dan Manor,
James O’Connor, Joshua Ross, Raaj Shah, Boaz Sidikaro, David Stonehill and
Zoltan Varga and (ii) the Original Related Trusts; and each, individually, is an
“Original Partner.”

“Original Partnership Agreement” has the meaning set forth in the Preamble to
this Agreement.

“Original Related Trust” means any Related Trust of an Individual Original
Partner that was a Limited Partner on the Final Closing Date.

“OZ Limited Partner” means each of the Limited Partners other than the Ziff
Partner and its transferees.

“Partner” means any Person that is admitted as a general partner or limited
partner of the Partnership pursuant to the provisions of this Agreement and
named as a general partner or limited partner of the Partnership in the books of
the Partnership and includes any Person admitted as an Additional Limited
Partner pursuant to the provisions of this Agreement, in each case, in such
Person’s capacity as a partner of the Partnership.

“Partner Agreement” means, with respect to one or more Partners, any separate
written agreement entered into between such Partner(s) and the Partnership or
one of its Affiliates regarding the rights and obligations of such Partner(s)
with respect to the Partnership or such Affiliate, as amended, modified,
supplemented or restated from time to time.

“Partner Management Committee” has the meaning set forth in Section 4.2(a).

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulation Section 1.704-2(i), are attributable to a Partner
Nonrecourse Debt.

 

10



--------------------------------------------------------------------------------

“Partner Performance Committee” has the meaning set forth in Section 4.3(a).

“Partnership” has the meaning set forth in the Preamble to this Agreement.

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).

“Percentage Interest” means, with respect to any Partner as of any date of
determination, (a) as to any Common Units, the product obtained by multiplying
(i) 100% less the aggregate percentage applicable to all Units referred to in
clause (b) by (ii) the quotient obtained by dividing (x) the number of such
Units held by such Partner by (y) the total number of all outstanding Common
Units, and (b) as to any other Units, the percentage established for such Units
by the General Partner as a part of such issuance, which percentage could be
zero. References in this definition to the Common Units of a Partner shall refer
to all of the Common Units of such Partner, whether or not such Common Units
have vested pursuant to Section 8.4.

“Permitted Transferee” means, with respect to each Limited Partner and his
Permitted Transferees, (a) a Charitable Institution (as defined below)
Controlled by such Partner, (b) a trust (whether inter vivos or testamentary) or
other estate planning vehicle, all of the current beneficiaries and presumptive
remaindermen (as defined below) of which are lineal descendents (as defined
below) of such Partner and his spouse, (c) a corporation, limited liability
company or partnership, of which all of the outstanding shares of capital stock
or interests therein are owned by no one other than such Partner, his spouse and
his lineal descendents and (d) a legal or personal representative of such
Partner in the event of his Disability. For purpose of this definition:
(i) “lineal descendants” shall not include natural persons adopted after
attaining the age of eighteen (18) years and such adopted Person’s descendants;
(ii) “Charitable Institution” shall refer to an organization described in
section 501(c)(3) of the Code (or any corresponding provision of a future United
State Internal Revenue law) which is exempt from income taxation under section
501(a) thereof; and (iii) “presumptive remaindermen” shall refer to those
Persons entitled to a share of a trust’s assets if it were then to terminate.

“Person” means a natural person or a corporation, limited liability company,
firm, partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), governmental entity or other entity (or series thereof).

“PMC Approval” means the prior written approval of (a) the Chairman of the
Partner Management Committee or (b) if (i) there is no such Chairman, or (ii) in
any case other than in respect of Section 8.4, on and after the fifth
anniversary of the Final Closing Date, by majority vote of the Partner
Management Committee; provided, however, that “PMC Approval” shall mean the
prior written approval by majority vote of the Partner Management Committee in
the case of Transfers (and waivers of the requirements thereof), vesting
requirements, the Minimum Retained Ownership Requirements, and the determination
described in the definition of “Reallocation Date,” each by or with respect to
the Chairman of the Partner Management Committee.

 

11



--------------------------------------------------------------------------------

“Potential Tag-Along Seller” means each Limited Partner not constituting a
Tag-Along Seller.

“Presumed Tax Liability” means, with respect to the Capital Account of any
Partner for any Quarterly Period ending after the date hereof, an amount equal
to the product of (x) the amount of taxable income that, in the good faith
judgment of the General Partner, would have been allocated to such Partner in
respect of such Partner’s Units if allocations pursuant to the provisions of
Article VI hereof were made in respect of such Quarterly Period and (y) the
Presumed Tax Rate as of the end of such Quarterly Period.

“Presumed Tax Rate” means the effective combined federal, state and local income
tax rate applicable to either a natural person or corporation, whichever is
higher, residing in New York, New York, taxable at the highest marginal federal
income tax rate and the highest marginal New York State and New York City income
tax rates (taking into account the character of the income) and after giving
effect to the federal income tax deduction for such state and local income taxes
and taking into account the effects of Sections 67 and 68 of the Code (or
successor provisions thereto).

“Prior Distributions” means distributions made to the Partners pursuant to
Section 7.1 or 7.3.

“Quarterly Period” means any of the First Quarterly Period, the Second Quarterly
Period, the Third Quarterly Period and the Fourth Quarterly Period; provided,
however, that if there is a change in the periods applicable to payments of
estimated federal income taxes by natural persons, then the Quarterly Period
determinations hereunder shall change correspondingly such that the Partnership
is required to make periodic Tax Distributions under Section 7.3 at the times
and in the amounts sufficient to enable a Partner to satisfy such payments in
full with respect to amounts allocated pursuant to the provisions of Article VI
(other than Section 6.2(d)), treating the Partner’s Presumed Tax Liability with
respect to the relevant Quarterly Period (as such Quarterly Period is changed as
provided above) as the amount of the Partner’s actual liability for the payment
of estimated federal income taxes with respect to such Quarterly Period (as so
changed).

“Reallocation Date” means, as to the Class A Common Units (including all
distributions received thereon after the relevant date of Withdrawal) to be
reallocated pursuant to Section 2.13(g) or Section 8.3(a) to the Continuing
Partners, the date which is the earlier of (a) the date that is six months after
the date of the applicable breach of Section 2.13(b) or Withdrawal, as the case
may be, and (b) the date on or after such date of breach or Withdrawal that is
six months after the date of the latest publicly reported disposition of equity
securities of Och-Ziff by any such Continuing Partner which disposition is not
exempt from the application of the provisions of Section 16(b) of the Exchange
Act, unless otherwise determined with PMC Approval.

 

12



--------------------------------------------------------------------------------

“Registration Rights Agreement” means one or more Registration Rights Agreements
providing for the registration of Class A Shares to be entered into among
Och-Ziff and certain holders of Units on or prior to the Closing Date, as
amended, modified, supplemented or restated from time to time.

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-144256) as it has been or as it may be amended or
supplemented from time to time, filed by Och-Ziff with the United States
Securities and Exchange Commission under the Securities Act to register the
offering and sale of the Class A Shares in the IPO.

“Related Security” means any security convertible into, exercisable or
exchangeable for or repayable with Class A Shares including, without limitation,
any Class A Common Units that may be exchangeable for Class A Shares pursuant to
the Exchange Agreement.

“Related Trust” means, in respect of any Individual Limited Partner, any other
Limited Partner that is an estate, family limited liability company, family
limited partnership of such Individual Limited Partner, a trust the grantor of
which is such Individual Limited Partner, or any other estate planning vehicle
or family member relating to such Individual Limited Partner.

“Related Trust Supplementary Agreement” means, in respect of any Original
Related Trust, the Supplementary Agreement to which such Original Related Trust
is a party.

“Required Allocations” means (a) any limitation imposed on any allocation of Net
Loss under Section 6.1(b) and (b) any allocation of an item of income, gain,
loss or deduction pursuant to Section 6.1(d)(i) - (viii).

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 6.2(b)(i)(A) or 6.2(b)(ii), respectively, to eliminate Book-Tax
Disparities.

“Restricted Period” means, with respect to any Partner, the period commencing on
the later of the date hereof and the date of such Partner’s admission to the
Partnership, and concluding on the last day of the 24-month period immediately
following the date of Special Withdrawal or Withdrawal of such Partner.

“Rules” has the meaning set forth in Section 10.5(a).

“Second Quarterly Period” means, with respect to any Fiscal Year, the period
commencing on and including January 1 and ending on and including May 31 of such
Fiscal Year, unless and until otherwise determined by the General Partner.

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.

 

13



--------------------------------------------------------------------------------

“Special Withdrawal” (a) in respect of an Individual Limited Partner, has the
meaning set forth in Section 8.3(b), and (b) in respect of any Related Trust,
means the Special Withdrawal of such Related Trust in accordance with
Section 8.3(b).

“Subsequent Related Trust” means, in respect of an Original Related Trust of an
Individual Original Partner, the Related Trust of such Original Partner to which
the Interest of such Original Related Trust shall be Transferred in accordance
with its Related Trust Supplementary Agreement.

“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person owns, directly or indirectly, or
otherwise Controls more than 50% of the voting shares or other similar interests
or a general partner interest or managing member or similar interest of such
Person.

“Substitute Limited Partner” means each Person who acquires an Interest of any
Limited Partner in connection with a Transfer by a Limited Partner whose
admission as a Limited Partner is approved by the General Partner.

“Supplementary Agreement” means, with respect to one or more Limited Partners,
any supplementary agreement entered into prior to the date hereof between the
Partnership and such Limited Partners regarding their rights and obligations
with respect to the Partnership, as the same may be amended, supplemented,
modified or replaced from time to time.

“Tag-Along Offer” has the meaning set forth in Section 8.5(b).

“Tag-Along Purchaser” means, in respect of a Tag-Along Sale, the Person or group
of Persons proposing to acquire the Class A Shares and/or Class A Common Units
to be transferred in such Tag-Along Sale.

“Tag-Along Sale” means any transfer (other than a pledge, hypothecation,
mortgage or encumbrance), in one or a series of related transactions, by any OZ
Limited Partner or group of OZ Limited Partners to a single Person or group of
Persons (other than Related Trusts or Permitted Transferees of such OZ Limited
Partners) pursuant to any transaction exempt from registration under the
Securities Act and any similar applicable state securities laws of Class A
Shares and/or Class A Common Units representing in the aggregate at least 5% of
the Class A Shares (calculated as if all Class A Common Units held by each
Limited Partner had been exchanged for Class A Shares) then held by all of the
Limited Partners, but only in the event that (i) such Person or group of Persons
to which such transfer is made is a strategic buyer, or (ii) the OZ Limited
Partners participating in such transfer include Daniel S. Och or any of his
Related Trusts. For the avoidance of doubt, sales of Class A Shares pursuant to
the provisions of Rule 144 shall not constitute a Tag-Along Sale or any part
thereof.

“Tag-Along Securities” means, with respect to a Potential Tag-Along Seller, such
number of Class A Shares and/or vested Class A Common Units, as applicable,
equal to the product of (i) the total number of Class A Shares (assuming the
exchange for Class A Shares of any vested Class A Common Units) to be acquired
by the Tag-Along Purchaser in a Tag-Along Sale and (ii) a fraction, the
numerator of which is the total number of Class A Shares (assuming the exchange
for Class A Shares of any vested Class A Common Units) then held by such

 

14



--------------------------------------------------------------------------------

Potential Tag-Along Seller and the denominator of which is the total number of
Class A Shares (assuming the exchange for Class A Shares of any vested Class A
Common Units) then held by all Limited Partners. If any other Potential
Tag-Along Sellers do not accept the Tag-Along Offer, the foregoing shall also
include each accepting Potential Tag-Along Seller’s pro rata share of the
non-accepting Potential Tag-Along Sellers’ Class A Shares and/or vested Class A
Common Units, determined as set forth in the preceding sentence.

“Tag-Along Seller” has the meaning set forth in Section 8.5(b).

“Tax Distributions” has the meaning set forth in Section 7.3.

“Tax Matters Partner” means the Person designated as such in Section 4.6(c).

“Tax Receivable Agreement” means the Tax Receivable Agreement to be entered into
in connection with the IPO, by and among Och-Ziff, the Intermediate Holding
Companies, the Och-Ziff Operating Group Entities and each partner of any
Och-Ziff Operating Group Entity, as the same may be amended, supplemented,
modified or replaced from time to time.

“Third Quarterly Period” means, with respect to any Fiscal Year, the period
commencing on and including January 1 and ending on and including August 31 of
such Fiscal Year, unless and until otherwise determined by the General Partner.

“Total Voting Power” has the meaning ascribed to such term in the Class B
Shareholders Agreement.

“Transfer” means, with respect to any Interest, any sale, exchange, assignment,
pledge, hypothecation, bequeath, creation of an encumbrance, or any other
transfer or disposition of any kind, whether voluntary or involuntary, of such
Interest. “Transferred” shall have a correlative meaning.

“Transfer Agent” means, with respect to any class of Units or the Class C
Non-Equity Interests, such bank, trust company or other Person (including the
Partnership or one of its Affiliates) as shall be appointed from time to time by
the Partnership to act as registrar and transfer agent for such class of Units
or the Class C Non-Equity Interests; provided, however, that if no Transfer
Agent is specifically designated for such class of Units or the Class C
Non-Equity Interests, the Partnership shall act in such capacity.

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated under the Code, as amended from time to time, or any federal income
tax regulations promulgated after the date of this Agreement. A reference to a
specific Treasury Regulation refers not only to such specific Treasury
Regulation but also to any corresponding provision of any federal tax regulation
enacted after the date of this Agreement, as such specific Treasury Regulation
or corresponding provision is in effect and applicable on the date of
application of the provisions of this Agreement containing such reference.

“Underwriter” means each Person named as an underwriter in the Underwriting
Agreement who is obligated to purchase Class A Shares pursuant thereto.

 

15



--------------------------------------------------------------------------------

“Underwriter Option” means the option to purchase additional Class A Shares
granted to the Underwriters by Och-Ziff pursuant to the Underwriting Agreement.

“Underwriting Agreement” means the Underwriting Agreement to be entered into by
Och-Ziff and the Underwriters providing for the sale of Class A Shares in the
IPO, as amended, modified, supplemented or restated from time to time.

“Units” means a fractional share of the Interests in the Partnership that
entitles the holder thereof to such benefits as are specified in this Agreement
or any Unit Designation and shall include the Common Units but not the Class C
Non-Equity Interests.

“Unit Designation” has the meaning set forth in Section 3.2(b).

“Withdrawal” (a) in respect of an Individual Limited Partner, has the meaning
set forth in Section 8.3(a), and (b) in respect of any Related Trust, means the
Withdrawal of such Related Trust in accordance with Section 8.3(a). “Withdrawn”
has the correlative meaning.

“Withdrawing General Partner” has the meaning set forth in Section 4.1(a).

“Ziff Partner” means Ziff Investors Partnership, L.P. II.

ARTICLE II

GENERAL PROVISIONS

Section 2.1 Organization. The Original Company was originally organized as a
Delaware limited liability company under the LLC Act. The Original Company was
converted to a Delaware limited partnership pursuant to the Act on June 25,
2007.

Section 2.2 Partnership Name. The name of the Partnership is “OZ Advisors LP.”
The name of the Partnership may be changed from time to time by the General
Partner.

Section 2.3 Registered Office, Registered Agent. The Partnership shall maintain
a registered office in the State of Delaware at, and the name and address of the
Partnership’s registered agent in the State of Delaware is, National Corporate
Research, Ltd., 615 South DuPont Highway, Dover, Delaware 19901. Such office and
such agent may be changed from time to time by the General Partner.

Section 2.4 Certificates. Any Person authorized by the General Partner shall
execute, deliver and file any amendment to or restatements of the Certificate of
Limited Partnership and any other certificates (and any amendments and/or
restatements thereof) necessary for the Partnership to qualify to do business in
a jurisdiction in which the Partnership may wish to conduct business.

Section 2.5 Nature of Business; Permitted Powers. The purposes of the
Partnership shall be to engage in any lawful act or activity for which limited
partnerships may be formed under the Act.

 

16



--------------------------------------------------------------------------------

Section 2.6 Fiscal Year. Unless and until otherwise determined by the General
Partner in its sole and absolute discretion, the fiscal year of the Partnership
for federal income tax purposes shall, except as otherwise required in
accordance with the Code, end on December 31 of each year (each, a “Fiscal
Year”).

Section 2.7 Perpetual Existence. The Partnership shall have a perpetual
existence unless dissolved in accordance with the provisions of Article IX of
this Agreement.

Section 2.8 Limitation on Partner Liability. Except as otherwise expressly
required by law, the debts, obligations and liabilities of the Partnership,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Partnership, and no Partner shall be
obligated personally for any such debt, obligation or liability of the
Partnership solely by reason of being a Partner. No Partner shall have any
obligation to restore any negative or deficit balance in its Capital Account,
including any negative or deficit balance in its Capital Account upon
liquidation and dissolution of the Partnership. For federal income tax purposes,
the rules of Treasury Regulation Section 1.752-3 shall apply to determine a
Partner’s share of any debt or obligation the terms of which provide that, in
respect of the Partnership, the creditor has recourse only to the Partnership
and its assets and not to any Partner.

Section 2.9 Indemnification.

(a) To the fullest extent permitted by applicable law, each Covered Person shall
be indemnified and held harmless by the Partnership for and from any
liabilities, demands, claims, actions or causes of action, regulatory,
legislative or judicial proceedings or investigations, assessments, levies,
judgments, fines, amounts paid in settlement, losses, fees, penalties, damages,
costs and expenses, including, without limitation, reasonable attorneys’,
accountants’, investigators’, and experts’ fees and expenses and interest on any
of the foregoing (collectively, “Damages”) sustained or incurred by such Covered
Person by reason of any act performed or omitted by such Covered Person or by
any other Covered Person in connection with the affairs of the Partnership or
the General Partner unless such act or omission constitutes fraud, gross
negligence or willful misconduct (the “Disabling Conduct”); provided, however,
that any indemnity under this Section 2.9 shall be provided out of and to the
extent of Partnership assets only, and no Limited Partner or any Affiliate of
any Limited Partner shall have any personal liability on account thereof. The
right of indemnification pursuant to this Section 2.9 shall include the right of
a Covered Person to have paid on his behalf, or be reimbursed by the Partnership
for, the reasonable expenses incurred by such Covered Person with respect to any
Damages, in each case in advance of a final disposition of any action, suit or
proceeding, including expenses incurred in collecting such amounts from the
Partnership; provided, however, that such Covered Person shall have given a
written undertaking to reimburse the Partnership in the event it is subsequently
determined that he is not entitled to such indemnification.

(b) The right of any Covered Person to the indemnification provided herein
(i) shall be cumulative of, and in addition to, any and all rights to which such
Covered Person may otherwise be entitled by contract or as a matter of law or
equity, (ii) in the case of Covered Persons that are Partners, shall continue as
to such Covered Person after any Withdrawal or Special Withdrawal of such
Partner and after he has ceased to be a Partner, and (iii) shall extend to such
Covered Person’s successors, assigns and legal representatives.

 

17



--------------------------------------------------------------------------------

(c) The termination of any action, suit or proceeding relating to or involving a
Covered Person by judgment, order, settlement, conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that such Covered Person committed an act or omission that constitutes Disabling
Conduct.

(d) For purposes of this Agreement, no action or failure to act on the part of
any Covered Person in connection with the management or conduct of the business
and affairs of such Covered Person and other activities of such Covered Person
which involve a conflict of interest with the Partnership, any other Person in
which the Partnership has a direct or indirect interest or any Partner (or any
of their respective Affiliates) or in which such Covered Person realizes a
profit or has an interest shall constitute, per se, Disabling Conduct.

Section 2.10 Exculpation.

(a) To the fullest extent permitted by applicable law, no Covered Person shall
be liable to the Partnership or any Partner or any Affiliate of any Partner for
any Damages incurred by reason of any act performed or omitted by such Covered
Person unless such act or omission constitutes Disabling Conduct. In addition,
no Covered Person shall be liable to the Partnership, any other Person in which
the Partnership has a direct or indirect interest or any Partner (or any
Affiliate thereof) for any action taken or omitted to be taken by any other
Covered Person.

(b) A Covered Person shall be fully protected in relying upon the records of the
Partnership and upon such information, opinions, reports or statements presented
to the Partnership by any Person (other than such Covered Person) as to matters
the Covered Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Partnership, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses, or any other facts pertinent to the existence and amount of assets from
which distributions to Partners might properly be paid.

(c) The right of any Partner that is a Covered Person to the exculpation
provided in this Section 2.10 shall continue as to such Covered Person after any
Withdrawal or Special Withdrawal of such Partner and after he has ceased to be a
Partner.

(d) The General Partner may consult with legal counsel and accountants and any
act or omission suffered or taken by the General Partner on behalf of the
Partnership in reliance upon and in accordance with the advice of such counsel
or accountants will be full justification for any such act or omission, and the
General Partner will be fully protected in so acting or omitting to act so long
as such counsel or accountants were selected with reasonable care.

Section 2.11 Fiduciary Duty.

(a) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating to the Partnership or to
any Limited Partner or any Affiliate of any Limited Partner (or other Person
with any equity interest in the Partnership) or other Person bound by (or having
rights pursuant to) the terms of this Agreement, a Covered

 

18



--------------------------------------------------------------------------------

Person acting pursuant to the terms, conditions and limitations of this
Agreement shall not be liable to the Partnership or to any Limited Partner or
any Affiliate of any Limited Partner (or other Person) for its reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they expand or restrict the duties and liabilities of a Covered Person
otherwise existing at law or equity, are agreed by the Partners (and any other
Person bound by or having rights pursuant to this Agreement) to modify to that
extent such other duties and liabilities of the Covered Person to the extent
permitted by law.

(b) Notwithstanding anything to the contrary in the Agreement or under
applicable law, whenever in this Agreement the General Partner is permitted or
required to make a decision or take an action or omit to do any of the foregoing
acting solely in its capacity as the General Partner, the General Partner shall,
except where an express standard is set forth, be entitled to make such decision
in its sole and absolute discretion (and the words “in its sole and absolute
discretion” should be deemed inserted therefor in each case in association with
the words “General Partner,” whether or not the words “sole and absolute
discretion” are actually included in the specific provisions of this Agreement),
and in so acting in its sole and absolute discretion the General Partner shall
be entitled to consider only such interests and factors as it desires, including
its own interests, and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Partnership, any of
the Partnership’s Affiliates, any Limited Partner or any other Person. To the
fullest extent permitted by applicable law, if pursuant to this Agreement the
General Partner, acting solely in its capacity as the General Partner, is
permitted or required to make a decision in its “good faith” or under another
express standard, the General Partner shall act under such express standard and
shall not be subject to any other or different standard imposed by this
Agreement or other applicable law.

Section 2.12 Confidentiality; Intellectual Property.

(a) Confidentiality. Each Partner acknowledges and agrees that the information
contained in the books and records of the Partnership is confidential and,
except in the course of such Partner performing such duties as are necessary for
the Partnership and its Affiliates, as required by law or legal process or to
enforce the terms of this Agreement, at all times such Partner shall keep and
retain in the strictest confidence and shall not disclose to any Person any
confidential matters of the Partnership or any Person included within the
Och-Ziff Group and their respective Affiliates and successors and the other
Partners, including, without limitation, the identity of any Investors,
confidential information concerning the Partnership, any Person included within
the Och-Ziff Group and their respective Affiliates and successors, the General
Partner, the other Partners and any fund, account or investment managed by any
Person included within the Och-Ziff Group, including marketing, investment,
performance data, fund management, credit and financial information, and other
business or personal affairs of the Partnership, any Person included within the
Och-Ziff Group and their respective Affiliates and successors, the General
Partner, the other Partners and any fund, account or investment managed directly
or indirectly by any Person included within the Och-Ziff Group learned by the
Partner heretofore or hereafter. This Section 2.12(a) shall not apply to (i) any
information that has been made publicly available by the Partnership or any of
its Affiliates or becomes public knowledge (except as a result of an act of any
Partner in violation of this Agreement), (ii) the disclosure of information to
the extent necessary for a Partner to prepare and file his tax returns, to
respond to any inquiries regarding the same from any taxing authority or to
prosecute or defend any action,

 

19



--------------------------------------------------------------------------------

proceeding or audit by any taxing authority with respect to such returns or
(iii) the disclosure of information with the prior written consent of the
General Partner. Notwithstanding anything to the contrary herein, each Partner
(and each employee, representative or other agent of such Partner) may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure of (x) the Partnership and (y) any of its transactions, and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Partners relating to such tax treatment and tax structure.

(b) Intellectual Property. (i) Each Partner acknowledges and agrees that the
Intellectual Property shall be the sole and exclusive property of the
Partnership and such Partner shall have no right, title, or interest in or to
the Intellectual Property.

(ii) All copyrightable material included in the Intellectual Property shall be
deemed a “work made for hire” under the applicable copyright law, to the maximum
extent permitted under such applicable copyright law, and ownership of all
rights therein shall vest in the Partnership. To the extent that a Partner may
retain any interest in any Intellectual Property by operation of law or
otherwise, such Partner hereby assigns and transfers to the Partnership his or
her entire right, title and interest in and to all such Intellectual Property.

(iii) Each Partner hereby covenants and binds himself and his successors,
assigns, and legal representatives to cooperate fully and promptly with the
Partnership and its designee, successors, and assigns, at the Partnership’s
reasonable expense, and to do all acts necessary or requested by the Partnership
and its designee, successors, and assigns, to secure, maintain, enforce, and
defend the Partnership’s rights in the Intellectual Property. Each Partner
further agrees, and binds himself and his successors, assigns, and legal
representatives, to cooperate fully and assist the Partnership in every way
possible in the application for, or prosecution of, all rights pertaining to the
Intellectual Property.

(c) If a Partner commits a breach, or threatens to commit a breach, of any of
the provisions of Section 2.12(a) or Section 2.12(b), the General Partner shall
have the right and remedy to have the provisions of such Section specifically
enforced by injunctive relief or otherwise by any court of competent
jurisdiction without the need to post any bond or other security, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Partnership, the other Partners, any Person included
within the Och-Ziff Group, and the investments, accounts and funds managed by
Persons included within the Och-Ziff Group and that money damages alone shall
not provide an adequate remedy to such Persons. Such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
at law or in equity.

Section 2.13 Non-Competition; Non-Solicitation; Non-Disparagement;
Non-Interference; and Remedies.

(a) Each Individual Limited Partner acknowledges and agrees, in connection with
such Individual Limited Partner’s participation in the Partnership on the terms
described herein and this amendment and restatement of the terms of the Original
Partnership

 

20



--------------------------------------------------------------------------------

Agreement or, in the case of an Individual Limited Partner admitted to the
Partnership subsequent to the date hereof, such Individual Limited Partner’s
admission on the terms described herein and in any Partner Agreement, that:
(i) the alternative asset management business (including, without limitation,
for purposes of this paragraph, any hedge or private equity fund management
business) is intensely competitive, (ii) such Partner, for the benefit of and on
behalf of the Partnership in his capacity as a Partner, has developed, and will
continue to develop and have access to and knowledge of, Confidential
Information (including, but not limited to, material non-public information of
the Och-Ziff Group and its Investors), (iii) the direct or indirect use of any
such information for the benefit of, or disclosure of any such information to,
any existing or potential competitors of the Och-Ziff Group would place the
Och-Ziff Group at a competitive disadvantage and would do damage to the Och-Ziff
Group, (iv) such Partner, for the benefit of and on behalf of the Partnership in
his capacity as a Partner, has developed relationships with Investors and
counterparties through investment by and resources of the Och-Ziff Group, while
a Limited Partner of the Partnership, (v) such Partner, for the benefit of and
on behalf of the Partnership in his capacity as a Partner, may continue to
develop relationships with Investors and counterparties, through investment by
and resources of the Och-Ziff Group, while a Limited Partner of the Partnership,
(vi) such Partner engaging in any of the activities prohibited by this
Section 2.13 would constitute improper appropriation and/or use of the Och-Ziff
Group’s Confidential Information and/or Investor and counterparty relationships,
(vii) such Partner’s association with the Och-Ziff Group has been critical, and
such Partner’s association with the Och-Ziff Group is expected to continue to be
critical, to the success of the Och-Ziff Group, (viii) the services to be
rendered, and relationships developed, for the benefit of and on behalf of the
Partnership in his capacity as a Partner, are of a special and unique character,
(ix) the Och-Ziff Group conducts the alternative asset management business
throughout the world, (x) the non-competition and other restrictive covenants
and agreements set forth in this Agreement are fair and reasonable, and (xi) in
light of the foregoing and of such Partner’s education, skills, abilities and
financial resources, such Partner acknowledges and agrees that such Partner will
not assert, and it should not be considered, that enforcement of any of the
covenants set forth in this Section 2.13 would prevent such Partner from earning
a living or otherwise are void, voidable or unenforceable or should be voided or
held unenforceable.

(b) During the Restricted Period, each Individual Limited Partner will not,
directly or indirectly, either on his own behalf or on behalf of or with any
other Person:

(i) without the prior written consent of the General Partner, (A) engage or
otherwise participate in any manner or fashion in any Competing Business,
(B) render any services to any Competing Business, or (C) acquire a financial
interest in or become actively involved with any Competing Business (other than
as a passive investor holding less than 2% of the issued and outstanding stock
of public companies); or

(ii) in any manner solicit or induce any of the Och-Ziff Group’s current or
prospective Investors to (A) terminate (or diminish in any material respect) his
investments with the Och-Ziff Group for the purpose of associating or doing
business with any Competing Business, or otherwise encourage such Investors to
terminate (or diminish in any respect) his investments with the Och-Ziff Group
for any other reason or (B) invest in or otherwise participate in or support any
Competing Business.

 

21



--------------------------------------------------------------------------------

(c) During the Restricted Period, each Individual Limited Partner will not,
directly or indirectly, either on his own behalf or on behalf of or with any
other Person:

(i) in any manner solicit or induce any of the Och-Ziff Group’s current, former
or prospective financing sources, capital market intermediaries, consultants,
suppliers, partners or other counterparties to terminate (or diminish in any
material respect) his relationship with the Och-Ziff Group for the purpose of
associating with any Competing Business, or otherwise encourage such financing
sources, capital market intermediaries, consultants, suppliers, partners or
other counterparties to terminate (or diminish in any respect) his relationship
with the Och-Ziff Group for any other reason; or

(ii) in any manner interfere with the Och-Ziff Group’s business relationship
with any Investors, financing sources, capital market intermediaries,
consultants, suppliers, partners or other counterparties.

(d) During the Restricted Period, each Individual Limited Partner will not,
directly or indirectly, either on his own behalf or on behalf of or with any
other Person, in any manner solicit any of the owners, members, partners,
directors, officers or employees of any member of the Och-Ziff Group to
terminate their relationship or employment with the applicable member of the
Och-Ziff Group, or hire any such Person (i) who is employed at the time of such
solicitation by any member of the Och-Ziff Group, (ii) who is or was once an
owner, member, partner, director, officer or employee of any member of the
Och-Ziff Group as of the date of Special Withdrawal or Withdrawal of such
Partner, or (iii) whose employment or relationship with any such member of the
Och-Ziff Group terminated within the 24-month period prior to the date of
Special Withdrawal or Withdrawal of such Partner or thereafter. Additionally,
the Partner may not solicit or encourage to cease to work with any member of the
Och-Ziff Group any consultant, agent or adviser that the Partner knows or should
know is under contract with any member of the Och-Ziff Group.

(e) During the Restricted Period and at all times thereafter, each Individual
Limited Partner will not, directly or indirectly, make, or cause to be made, any
written or oral statement, observation, or opinion disparaging the business or
reputation of the Och-Ziff Group, or any owners, partners, members, directors,
officers, or employees of any member of the Och-Ziff Group; provided, however,
that nothing contained in this Section 2.13 shall preclude such Partner from
providing truthful testimony in response to a valid subpoena, court order,
regulatory request, or as may be otherwise required by law, or from
participating or cooperating in any action, investigation or proceeding with, or
providing truthful information to, any governmental agency, legislative body,
self-regulatory organization, or the legal departments of the Och-Ziff Group.

(f) Each Individual Limited Partner acknowledges and agrees that an attempted or
threatened breach by such Person of this Section 2.13 would cause irreparable
injury to the Partnership and the other members of the Och-Ziff Group not
compensable in money damages and the Partnership shall be entitled, in addition
to the remedies set forth in Sections 2.13(g) and 2.13(i), to obtain a
temporary, preliminary or permanent injunction prohibiting any breaches of this
Section 2.13 without being required to prove damages or furnish any bond or
other security.

 

22



--------------------------------------------------------------------------------

(g) Each Individual Limited Partner agrees that it would be impossible to
compute the actual damages resulting from a breach of Section 2.13(b) or, if
applicable, any of the non-competition covenants provided in such Partner’s
Partner Agreement, and that the amounts set forth in this Section 2.13(g) are
reasonable and do not operate as a penalty, but are a genuine pre-estimate of
the anticipated loss that the Partnership and other members of the Och-Ziff
Group would suffer from a breach of Section 2.13(b) or, if applicable, of any of
the non-competition covenants provided in such Partner’s Partner Agreement. In
the event an Individual Limited Partner breaches Section 2.13(b) or, if
applicable, any of the non-competition covenants provided in such Partner’s
Partner Agreement, then:

(i) on or after the date of such breach, any unvested Class A Common Units of
such Partner and its Related Trusts, if any, shall cease to vest and thereafter
shall be reallocated in accordance with this Section 2.13(g);

(ii) on or after the date of such breach, no allocations shall be made to the
respective Capital Accounts of such Partner and its Related Trusts, if any, and
no distributions shall be made to such Partners;

(iii) on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreement) of any of the Class A Common Units of such
Partner or its Related Trusts, if any, shall be permitted under any
circumstances notwithstanding anything to the contrary in this Agreement;

(iv) on or after the date of such breach, no sale, exchange, assignment, pledge,
hypothecation, bequeath, creation of an encumbrance, or any other transfer or
disposition of any kind may be made of any of the Class A Shares acquired by
such Partner or its Related Trusts, if any, through an exchange pursuant to the
Exchange Agreement;

(v) as of the applicable Reallocation Date, all of the unvested and vested
Class A Common Units of such Partner and its Related Trusts, if any, and all
allocations and distributions on such Class A Common Units that would otherwise
have been received by such Partners on or after the date of such breach shall be
reallocated from such Partners to the Continuing Partners in proportion to the
total number of Original Class A Common Units owned by each such Continuing
Partner and its Original Related Trusts;

(vi) each of such Partner and its Related Trusts, if any, agrees that, on the
Reallocation Date, it shall immediately:

(A) pay to the Continuing Partners, in proportion to the total number of
Original Class A Common Units owned by each such Continuing Partner and its
Original Related Trusts, a lump-sum cash amount equal to the sum of: (i) the
total after-tax proceeds received by each such Partner for any Class A Shares
acquired at any time pursuant to the Exchange Agreement and that were
transferred by each such Partner

 

23



--------------------------------------------------------------------------------

during the 24-month period prior to the date of such breach; and (ii) any
distributions received by each such Partner during such 24-month period on
Class A Shares acquired pursuant to the Exchange Agreement;

(B) transfer any Class A Shares that were acquired at any time pursuant to the
Exchange Agreement and held by each such Partner on and after the date of such
breach to the Continuing Partners in proportion to the total number of Original
Class A Common Units owned by each such Continuing Partner and its Original
Related Trusts; and

(C) pay to the Continuing Partners in proportion to the total number of Original
Class A Common Units owned by each such Continuing Partner and its Original
Related Trusts a lump-sum cash amount equal to the sum of: (i) the total
after-tax proceeds received by each such Partner for any Class A Shares acquired
at any time pursuant to the Exchange Agreement and that were transferred by each
such Partner on or after the date of such breach; and (ii) all distributions
received by each such Partner on or after the date of such breach on Class A
Shares acquired pursuant to the Exchange Agreement; and

(vii) such Partner and its Related Trusts agrees that he shall receive no
payments, if any, that he would have otherwise received under the Tax Receivable
Agreement on or after the date of such breach, and shall have no further rights
under the Tax Receivable Agreement, Exchange Agreement or Registration Rights
Agreement after such date.

Any reallocated Class A Common Units received by a Continuing Partner pursuant
to this Section 2.13(g) shall be deemed for all purposes of this Agreement to be
Class A Common Units of such Continuing Partner and subject to the same vesting
requirements, if any, in accordance with Section 8.4 as the transferring Limited
Partner had been before his breach of Section 2.13(b) or, if applicable, of the
relevant non-competition covenants provided in such Partner’s Partner Agreement.
Any Continuing Partner receiving reallocated Class A Common Units pursuant to
this Section 2.13(g) shall be permitted to exchange fifty percent (50%) of such
number of Class A Common Units (and sell the Class A Shares issued in respect
thereof), notwithstanding the transfer restrictions set forth in Section 8.1 in
the event that the Exchange Committee (as defined in the Exchange Agreement)
determines in its sole discretion that the reallocation is taxable; provided,
however, that such exchange of Class A Common Units is made in accordance with
the Exchange Agreement.

(h) Notwithstanding anything in Section 2.13(g) to the contrary, the General
Partner may elect in its sole and absolute discretion to waive the application
of any portion, all or none of the provisions of Section 2.13(g) in the case of
the breach by any Partner of Section 2.13(b) or, if applicable, of the relevant
non-competition covenants provided in such Partner’s Partner Agreement.

(i) Without limiting the right of the Partnership to obtain injunctive relief
for any attempted or threatened breach of this Section 2.13, in the event a
Partner breaches Section 2.13(c), (d) or (e), then at the election of the
General Partner in its sole and absolute discretion the Partnership shall be
entitled to seek any other available remedies including, but not limited to, an
award of money damages.

 

24



--------------------------------------------------------------------------------

Section 2.14 Insurance. The Partnership may purchase and maintain insurance, to
the extent and in such amounts as the General Partner shall deem reasonable, on
behalf of Covered Persons and such other Persons as the General Partner shall
determine, against any liability that may be asserted against or expenses that
may be incurred by any such Person in connection with the activities of the
Partnership and/or its Subsidiaries regardless of whether the Partnership would
have the power or obligation to indemnify such Person against such liability
under the provisions of this Agreement. The Partnership may enter into indemnity
contracts with Covered Persons and such other Persons as the General Partner
shall determine and adopt written procedures pursuant to which arrangements are
made for the advancement of expenses and the funding of obligations under this
Section 2.14, and containing such other procedures regarding indemnification as
are appropriate and consistent with this Agreement.

Section 2.15 Representations and Warranties. Each Partner hereby represents and
warrants to the others and to the Partnership as follows:

(a) Such Partner has all requisite power to execute, deliver and perform this
Agreement; the performance of its obligations hereunder will not result in a
breach or a violation of, or a default under, any material agreement or
instrument by which such Partner or any of such Partner’s properties is bound or
any statute, rule, regulation, order or other law to which it is subject, nor
require the obtaining of any consent, approval, permit or license from or filing
with, any governmental authority or other Person by such Person in connection
with the execution, delivery and performance by such Partner of this Agreement.

(b) This Agreement constitutes (assuming its due authorization and execution by
the other Partners) such Partner’s legal, valid and binding obligation.

(c) Each Limited Partner expressly agrees that the Partners may, subject to the
restrictions set forth in Sections 2.12, 2.13, 2.16, 2.18 and 2.19 and, if
applicable, any Partner Agreement, regarding Confidential Information,
Intellectual Property, non-competition, non-solicitation, non-disparagement,
non-interference, devotion of time, short selling and hedging transactions, and
compliance with relevant policies and procedures, engage independently or with
others, for its or their own accounts and for the accounts of others, in other
business ventures and activities of every nature and description whether such
ventures are competitive with the business of the Partnership or otherwise,
including, without limitation, purchasing, selling or holding investments for
the account of any other Person or enterprise or for its or his own account,
regardless of whether or not any such investments are also purchased, sold or
held for the direct or indirect account of the Partnership. Neither the
Partnership nor any Limited Partner shall have any rights or obligations by
virtue of this Agreement in and to such independent ventures and activities or
the income or profits derived therefrom.

(d) Such Partner understands that (i) the Interests have not been registered
under the Securities Act and applicable state securities laws and (ii) the
Interests may not be sold, transferred, pledged or otherwise disposed of except
in accordance with this

 

25



--------------------------------------------------------------------------------

Agreement and then only if they are subsequently registered in accordance with
the provisions of the Securities Act and applicable state securities laws or
registration under the Securities Act or any applicable state securities laws is
not required.

(e) Such Partner understands that the Partnership is not obligated to register
the Interests for resale under any applicable federal or state securities laws
and that the Partnership is not obligated to supply such Partner with
information or assistance in complying with any exemption under any applicable
federal or state securities laws.

Section 2.16 Devotion of Time. Each Individual Limited Partner agrees to devote
substantially all of his business time, skill, energies and attention to his
responsibilities to the Och-Ziff Group in a diligent manner at all times prior
to his Special Withdrawal or Withdrawal.

Section 2.17 Partnership Property; Partnership Interest. No real or other
property of the Partnership shall be deemed to be owned by any Partner
individually, but shall be owned by and title shall be vested solely in the
Partnership. The Interests of the Partners shall constitute personal property.

Section 2.18 Short Selling and Hedging Transactions. While each Partner
(including the Ziff Partner) is a Limited Partner of the Partnership
(irrespective of whether or not a Special Withdrawal or Withdrawal has occurred
in respect of such Partner) and at all times thereafter (other than with respect
to the Ziff Partner), such Partner and its Affiliates shall not, without PMC
Approval, directly or indirectly, (a) effect any short sale (as such term is
defined in Regulation SHO under the Exchange Act) of Class A Shares or any short
sale of any Related Security, or (b) enter into any swap or other transaction,
other than a sale (which is not a short sale) of Class A Shares or any Related
Security to the extent permitted by this Agreement, that transfers to another,
in whole or in part, any of the economic risks, benefits or consequences of
ownership of Class A Shares or any Related Security. The foregoing clause (b) is
expressly agreed to preclude each Partner and its Affiliates, while such Partner
(including the Ziff Partner) is a Limited Partner of the Partnership
(irrespective of whether or not a Special Withdrawal or Withdrawal has occurred
in respect of such Partner) and at all times thereafter (other than with respect
to the Ziff Partner), from engaging in any hedging or other transaction (other
than a sale, which is not a short sale, of Class A Shares or any Related
Security to the extent permitted by this Agreement) which is designed to or
which reasonably could be expected to lead to or result in a transfer of the
economic risks, benefits or consequences of ownership of Class A Shares or any
Related Security, or a disposition of Class A Shares or any Related Security,
even if such transfer or disposition would be made by someone other than such
Partner or Affiliate thereof or any Person contracting directly with such
Partner or Affiliate.

Section 2.19 Compliance with Policies. Each Individual Limited Partner hereby
agrees that he shall comply with all policies and procedures adopted by any
member of the Och-Ziff Group or which Limited Partners are required to observe
by law, or by any recognized stock exchange, or other regulatory body or
authority.

 

26



--------------------------------------------------------------------------------

ARTICLE III

INTERESTS AND ADMISSION OF PARTNERS

Section 3.1 Units and other Interests.

(a) General. The Partners as of the date hereof agree among themselves that:
(i) beginning on the date hereof, Interests in the Partnership shall be
designated as “Class A Common Units” (“Class A Common Units”), “Class B Common
Units” (“Class B Common Units”) and Class C Non-Equity Interests; (ii) except as
expressly provided herein, a Class A Common Unit and a Class B Common Unit shall
entitle the holder thereof to equal rights under this Agreement; (iii) holders
of Class B Common Units may include the Initial General Partner in its capacity
as a Limited Partner, which is the holder of all Class B Common Units as of the
date hereof; (iv) from and after the date hereof, the rights and obligations in
respect of the Interests of each Original Partner and the Ziff Partner, as
originally described in the Original Partnership Agreement and such Partners’
respective Supplementary Agreements, shall be set forth exclusively within this
Agreement, as amended and restated herein; and (v) the respective Interests of
each Original Partner and the Ziff Partner in the Class A Common Units and the
Initial General Partner in its capacity as a Limited Partner in the Class B
Common Units shall be as recorded in the books of the Partnership as being owned
by such Partner pursuant to this Section 3.1.

(b) Certificated and Uncertificated Units. From time to time, the General
Partner may establish other classes or series of Units pursuant to Section 3.2.
Units may (but need not, in the sole and absolute discretion of the General
Partner) be evidenced by a certificate (a “Certificate of Ownership”) in such
form as the General Partner may approve in writing in its sole and absolute
discretion. The Certificate of Ownership may contain such legends as may be
required by law or as may be appropriate to evidence, if approved by the General
Partner pursuant to Section 8.1, the pledge of a Partner’s Units. Each
Certificate of Ownership shall be signed by or on behalf of the General Partner
by either manual or facsimile signature. The Certificates of Ownership of the
Partnership shall be numbered and registered in the register or transfer books
of the Partnership as they are issued. The Partnership or other Transfer Agent
shall act as registrar and transfer agent for the purposes of registering the
ownership and Transfer of Units. If a Certificate of Ownership is defaced, lost
or destroyed it may be replaced on such terms, if any, as to evidence and
indemnity as the General Partner determines in its sole and absolute discretion.
Notwithstanding the foregoing, Class A Common Units and Class B Common Units
shall not be evidenced by Certificates of Ownership. A Partner’s interest in
Class A Common Units and Class B Common Units shall be reflected through
appropriate entries in the books and records of the Partnership.

(c) Record Holder. Except to the extent that the Partnership shall have received
written notice of a Transfer of Units and such Transfer complies with the
applicable requirements of Section 8.1, the Partnership shall be entitled to
treat (i) in the case of Units evidenced by Certificates of Ownership, the
Person in whose name any Certificates of Ownership stand on the books of the
Partnership and (ii) in the case of Units not evidenced by Certificates of
Ownership and Class C Non-Equity Interests, the Person listed in the books of
the Partnership as the holder of such Units or Class C Non-Equity Interests, as
the absolute owner

 

27



--------------------------------------------------------------------------------

thereof, and shall not be bound to recognize any equitable or other claim to, or
interest in, such Units or Class C Non-Equity Interests on the part of any other
Person. The name and business address of each Partner shall be set forth in the
books of the Partnership.

(d) Class A Common Unit and Class C Non-Equity Interest Voting Rights. Holders
of Class A Common Units shall have no voting, consent or approval rights with
respect to any matter submitted to holders of Units for their consent or
approval, except as set forth in Section 10.2. Holders of Class C Non-Equity
Interests shall have no voting, consent or approval rights with respect to any
matter.

(e) Automatic Conversion of Class A Common Units. If, as a result of an exchange
pursuant to the Exchange Agreement, Och-Ziff or any of its Subsidiaries
(excluding any Operating Group Entity and any Subsidiary of an Operating Group
Entity) acquires (in any manner) any Class A Common Units, each such Class A
Common Unit will automatically convert into one Class B Common Unit, unless
otherwise determined or cancelled.

Section 3.2 Issuance of Additional Units and other Interests.

(a) Additional Units. The General Partner may from time to time in its sole and
absolute discretion admit any Person as an additional Limited Partner of the
Partnership (each such Person, if so admitted, an “Additional Limited Partner”
and, collectively, the “Additional Limited Partners”). A Person shall be deemed
admitted as a Limited Partner at the time such Person (i) executes this
Agreement or a counterpart of this Agreement and (ii) is named as a Limited
Partner in the books of the Partnership. Each Substitute Limited Partner shall
be deemed an Additional Limited Partner whose admission as an Additional Limited
Partner has been approved in writing by the General Partner for all purposes
hereunder. Subject to the satisfaction of the foregoing requirements and
Sections 4.1(c) and 10.2(b), the General Partner is hereby expressly authorized
to cause the Partnership to issue additional Units for such consideration and on
such terms and conditions, and to such Persons, including the General Partner,
any Limited Partner or any of their Affiliates, as shall be established by the
General Partner in its sole and absolute discretion, in each case without the
approval of any other Partner or any other Person. Without limiting the
foregoing, but subject to Sections 4.1(c) and 10.2(b), the General Partner is
expressly authorized to cause the Partnership to issue Units (A) upon the
conversion, redemption or exchange of any debt or other securities issued by the
Partnership, (B) for less than fair market value or no consideration, so long as
the General Partner concludes that such issuance is in the best interests of the
Partnership and its Partners, and (C) in connection with the merger of any other
Person into the Partnership if the applicable merger agreement provides that
Persons are to receive Units in exchange for their interests in the Person
merging into the Partnership. The General Partner is hereby expressly authorized
to take any action, including without limitation amending this Agreement without
the approval of any other Partner, to reflect any issuance of additional Units.
Subject to Sections 4.1(c) and 10.2(b), additional Units may be Class A Common
Units, Class B Common Units or other Units.

(b) Unit Designations. Subject to Section 10.2(b), any additional Units may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties (including, without limitation, rights,
powers and duties that may be senior or

 

28



--------------------------------------------------------------------------------

otherwise entitled to preference over existing Units) as shall be determined by
the General Partner, in its sole and absolute discretion without the approval of
any Limited Partner or any other Person, and set forth in a written document
thereafter attached to and made an exhibit to this Agreement, which exhibit
shall be an amendment to this Agreement and shall be incorporated herein by this
reference (each, a “Unit Designation”).

(c) Unit Rights. Without limiting the generality of the foregoing, but subject
to Sections 4.1(c) and 10.2(b), in respect of additional Units the General
Partner shall have authority to specify (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to holders of each such
class or series of Units; (ii) the right of holders of each such class or series
of Units to share (on a pari passu, junior or preferred basis) in Partnership
distributions; (iii) the rights of holders of each such class or series of Units
upon dissolution and liquidation of the Partnership; (iv) the voting rights, if
any, of holders of each such class or series of Units; and (v) the conversion,
redemption or exchange rights applicable to each such class or series of Units.
The total number of Units that may be created and issued pursuant to this
Section 3.2 is not limited.

(d) Class C Non-Equity Interests. Class C Non-Equity Interests may only be
issued to a Limited Partner as consideration for the provision of services to
the Partnership in the form of future allocations of Net Income to such Limited
Partner. No Partner may, under any circumstances, Transfer any Class C
Non-Equity Interests, and any purported Transfer of Class C Non-Equity Interests
shall be null and void and of no force and effect. Holders of Class C Non-Equity
Interests shall have no right to receive any allocations thereon, and
allocations, if any, made thereon to such Limited Partner need not be made in
proportion to the number of Common Units or other Units held by such Limited
Partner. Holders of Class C Non-Equity Interests shall have only the limited
rights expressly set forth in this Agreement. The Partnership or other Transfer
Agent shall act as registrar and transfer agent for the purposes of registering
the ownership of Class C Non-Equity Interests.

(e) Additional Limited Partners. Subject to the other terms of this Agreement,
including Section 10.2(b), the rights and obligations of an Additional Limited
Partner to which Units are issued shall be set forth in such Additional Limited
Partner’s Partner Agreement, the Unit Designation relating to the Units issued
to such Additional Limited Partner or a written document thereafter attached to
and made an exhibit to this Agreement, which exhibit shall be an amendment to
this Agreement (but shall not require the approval of any Limited Partner) and
shall be incorporated herein by this reference. Such rights and obligations may
include, without limitation, provisions describing the vesting of the Units
issued to such Additional Limited Partner and the reallocation of such Units or
other consequences of the Withdrawal of such Additional Limited Partner other
than due to a breach of any of the non-competition covenants in Section 2.13(b)
or, if applicable, any of those provided in such Additional Limited Partner’s
Partner Agreement.

 

29



--------------------------------------------------------------------------------

ARTICLE IV

VOTING AND MANAGEMENT

Section 4.1 General Partner: Power and Authority.

(a) From and after the date hereof, Och-Ziff GP LLC, a Delaware limited
liability company (the “Withdrawing General Partner”), is hereby removed as
general partner of the Partnership and the Initial General Partner is hereby
admitted as general partner of the Partnership. The business and affairs of the
Partnership shall be managed exclusively by the General Partner; provided,
however, that the General Partner may delegate such power and authority to the
Partner Management Committee (or its Chairman), the Partner Performance
Committee (or its Chairman) or such other committee (or its chairman) as it
shall deem necessary, advisable or appropriate in its sole and absolute
discretion from time to time, which delegation may be set forth in this
Agreement, as an amendment hereto (which shall not require the vote or approval
of any Limited Partner) or in a resolution duly adopted by the General Partner.
Initially the General Partner has delegated certain power and authority to the
Partner Management Committee and the Partner Performance Committee, as set forth
elsewhere in this Agreement. The General Partner shall have the power and
authority, on behalf of and in the name of the Partnership, to carry out any and
all of the objects and purposes and exercise any and all of the powers of the
Partnership and to perform all acts which it may deem necessary or advisable in
connection therewith. Such acts include, but are not limited to, the approval of
a merger or consolidation involving the Partnership, or of the conversion,
transfer, domestication or continuance of the Partnership, or of the compromise
of any obligation of a Partner to make a contribution or return money or other
property to the Partnership, to the fullest extent permitted by applicable law,
by the General Partner without the consent or approval of any of the other
Partners. Appraisal rights permitted under Section 17-212 of the Act shall not
apply or be incorporated into this Agreement, and no Partner or assignee of an
Interest shall have any of the dissenter or appraisal rights described therein.
The Limited Partners, in their capacity as limited partners (and not as officers
of the General Partner or members of any committee established by the General
Partner), shall have no part in the management of the Partnership and shall have
no authority or right to act on behalf of or bind the Partnership in connection
with any matter. The Partners agree that all determinations, decisions and
actions made or taken by the General Partner, the Partner Management Committee
(or its Chairman) or the Partner Performance Committee (or its Chairman) in
accordance with this Agreement shall be conclusive and absolutely binding upon
the Partnership, the Partners and their respective successors, assigns and
personal representatives.

(b) Limited Partners holding a majority of the outstanding Class B Common Units
shall have the right to remove the General Partner at any time, with or without
cause. Upon the withdrawal or removal of the General Partner, Limited Partners
holding a majority of the outstanding Class B Common Units shall have the right
to appoint a successor General Partner; provided, however, that any successor
General Partner must be a direct or indirect wholly owned Subsidiary of
Och-Ziff. Any Person appointed as a successor General Partner by the Limited
Partners holding a majority of the outstanding Class B Common Units shall become
a successor General Partner for all purposes herein, and shall be vested with
the powers and rights of the transferring General Partner, and shall be liable
for all obligations of the

 

30



--------------------------------------------------------------------------------

General Partner arising from and after such date, and shall be responsible for
all duties of the General Partner, once such Person has executed such
instruments as may be necessary to effectuate its admission and to confirm its
agreement to be bound by all the terms and provisions of this Agreement in its
capacity as the General Partner.

(c) In order to protect the economic and legal rights of the Original Partners
set forth in this Agreement and the Exchange Agreement, unless the General
Partner has received PMC Approval, (i) the General Partner shall not take any
action, and shall not permit any Subsidiary of the Partnership to take any
action, that is prohibited under Section 2.9 of the Och-Ziff LLC Agreement and
(ii) the General Partner shall cause the Partnership and its Subsidiaries to
comply with the provisions of Section 2.9 of the Och-Ziff LLC Agreement.

(d) The General Partner may, from time to time, employ any Person or engage
third parties to render services to the Partnership on such terms and for such
compensation as the General Partner may determine in its sole and absolute
discretion, including, without limitation, attorneys, investment consultants,
brokers or finders, independent auditors and printers. Such employees and third
parties may be Affiliates of the General Partner or of one or more of the
Limited Partners. Persons retained, engaged or employed by the Partnership may
also be engaged, retained or employed by and act on behalf of any Partner or any
of their respective Affiliates.

Section 4.2 Partner Management Committee.

(a) Establishment. The General Partner hereby establishes a partner management
committee (the “Partner Management Committee”), initially consisting of Daniel
S. Och, David Windreich, Joel Frank, Michael Cohen, Zoltan Varga, Harold Kelly
and James-Keith Brown, with Daniel S. Och serving as its Chairman, until its
membership is changed in accordance with Section 4.2(b). The Partner Management
Committee shall have the powers and responsibilities described in
Section 4.2(d).

(b) Membership. Each member of the Partner Management Committee shall serve
until such member’s Special Withdrawal, Withdrawal, death, Disability or, other
than with respect to Daniel S. Och, removal by a majority vote of the other
members of the Partner Management Committee. Upon Mr. Och’s Withdrawal, death or
Disability, the remaining members of the Partner Management Committee shall act
by majority vote to either (1) replace Mr. Och with a Limited Partner to serve
as Chairman, until such Limited Partner’s Special Withdrawal, Withdrawal, death,
Disability or removal by a majority vote of the other members of the Partner
Management Committee or (2) reduce the size of the committee to the remaining
members (in which case, there shall be no Chairman of the Partner Management
Committee). Upon a reconstitution as provided in clause (1) above, the Partner
Management Committee shall have the rights of reconstitution described in the
previous sentence in the event of the new Chairman’s Special Withdrawal,
Withdrawal, death, Disability or removal by a majority vote of the other members
of the Partner Management Committee. Upon the Special Withdrawal, Withdrawal,
death, Disability or removal of any of the members of the Partner Management
Committee other than the Chairman, the remaining members of the Partner
Management Committee shall act by majority vote to fill such vacancy.

 

31



--------------------------------------------------------------------------------

(c) Procedure. Meetings of the Partner Management Committee shall be held at
such time, at such place and in such manner as the Chairman shall determine (or,
in the case of there being no Chairman, at such times as a majority of the other
members of the Partner Management Committee request). When the Partner
Management Committee acts by full committee, each member shall have one vote.
The Chairman of the Partner Management Committee shall have the ability to take
action unilaterally as expressly set forth in this Agreement. Where the Chairman
acts unilaterally, no meeting need be held. Members of the Partner Management
Committee may participate in a meeting of the Partner Management Committee by
means of telephone, video conferencing or other communications technology by
means of which all Persons participating in the meeting can hear and be heard.
Any member of the Partner Management Committee who is unable to attend a meeting
of the Partner Management Committee may grant in writing to another member of
the Partner Management Committee such member’s proxy to vote on any matter upon
which action is to be taken at such meeting. No meeting may be held without the
attendance of a majority of the members of the Partner Management Committee,
including the Chairman (if any). Any decision or action that may be approved by
a vote of the Partner Management Committee in a meeting held in accordance with
this Section 4.2 shall be equally valid if approved, without a meeting being
held, by the written consent of members of the Partner Management Committee who
could together have approved such decision or action by their votes at a
meeting. The Partner Management Committee shall conduct its business by such
other procedures as approved in writing by a majority of its members including
the Chairman.

(d) Powers and Responsibilities. The powers and responsibilities of the Partner
Management Committee and its Chairman individually shall be limited to those
powers and responsibilities set forth expressly in this Agreement (including,
without limitation, in Sections 4.1, 4.2, 7.1, 8.1, 8.3, 8.4 and 10.2), and to
the reconstitution of the Class B Shareholder Committee (by majority vote of the
Partner Management Committee) pursuant to the Class B Shareholders Agreement;
provided, however, that the General Partner may delegate in writing such further
power and responsibilities to the Partner Management Committee or its Chairman
as it shall deem necessary, advisable or appropriate in its sole and absolute
discretion from time to time, which delegation may be set forth in this
Agreement, as an amendment hereto (which shall not require the vote or approval
of any Limited Partner) or a resolution duly adopted by the General Partner.

Section 4.3 Partner Performance Committee.

(a) Establishment. The General Partner hereby establishes a partner performance
committee (the “Partner Performance Committee”), initially consisting of Daniel
S. Och, David Windreich, Joel Frank, Michael Cohen, Zoltan Varga and Harold
Kelly, with Daniel S. Och serving as its Chairman, until its membership is
changed in accordance with Section 4.3(b). The Partner Performance Committee
shall have the powers and responsibilities described in Section 4.3(d).

(b) Membership. Each member of the Partner Performance Committee shall serve
until such member’s Special Withdrawal, Withdrawal, death, Disability or, other
than with respect to Daniel S. Och, removal by a majority vote of the other
members of the Partner Performance Committee. Upon Mr. Och’s Withdrawal, death
or Disability, the

 

32



--------------------------------------------------------------------------------

remaining members of the Partner Performance Committee shall act by majority
vote to (i) replace Mr. Och with a Limited Partner until such Limited Partner’s
Special Withdrawal, Withdrawal, death, Disability or removal by a majority vote
of the other members of the Partner Performance Committee and (ii) determine
whether such Limited Partner shall serve as Chairman of the Partner Performance
Committee. The Partner Performance Committee shall have the rights of
reconstitution described in the foregoing sentence in the event of the new
Chairman’s Special Withdrawal, Withdrawal, death, Disability or removal by a
majority vote of the other members of the Partner Performance Committee. Upon
the Special Withdrawal, Withdrawal, death, Disability or removal of any of the
members of the Partner Performance Committee other than the Chairman, the
remaining members of the Partner Performance Committee shall act by majority
vote to fill such vacancy.

(c) Procedure. Meetings of the Partner Performance Committee shall be held at
such time, at such place and in such manner as the Chairman shall determine (or,
in the case of there being no Chairman, at such times as a majority of the other
members of the Partner Performance Committee request). When the Partner
Performance Committee acts by full committee, each member shall have one vote
and the vote of Daniel S. Och shall break any deadlock. The Chairman of the
Partner Performance Committee shall have the ability to take action as expressly
set forth in this Agreement. Where the Chairman acts unilaterally, no meeting
need be held. Members of the Partner Performance Committee may participate in a
meeting of the Partner Performance Committee by means of telephone, video
conferencing or other communications technology by means of which all Persons
participating in the meeting can hear and be heard. Any member of the Partner
Performance Committee who is unable to attend a meeting of the Partner
Performance Committee may grant in writing to another member of the Partner
Performance Committee such member’s proxy to vote on any matter upon which
action is to be taken at such meeting. No meeting may be held without the
attendance of a majority of the members of the Partner Performance Committee,
including the Chairman (if any). Any decision or action that may be approved by
a vote of the Partner Performance Committee in a meeting held in accordance with
this Section 4.3 shall be equally valid if approved, without a meeting being
held, by the written consent of members of the Partner Performance Committee who
could together have approved such decision or action by their votes at a
meeting. The Partner Performance Committee shall conduct its business by such
other procedures as approved in writing by a majority of its members including
the Chairman.

(d) Powers and Responsibilities. The powers and responsibilities of the Partner
Performance Committee and its Chairman individually shall be limited to those
powers and responsibilities set forth expressly elsewhere in this Agreement
(including, without limitation, in Sections 4.1, 4.3 and 8.3); provided,
however, that the General Partner may delegate in writing such further power and
responsibilities to the Partner Performance Committee or its Chairman as it
shall deem necessary, advisable or appropriate in its sole and absolute
discretion from time to time, which delegation may be set forth in this
Agreement, as an amendment hereto (which shall not require the vote or approval
of any Limited Partner) or a resolution duly adopted by the General Partner.

Section 4.4 Books and Records; Accounting. The General Partner shall have
responsibility for the day-to-day management and general oversight of the
accounting and finance function of the Partnership and shall keep at the
principal office of the Partnership (or at

 

33



--------------------------------------------------------------------------------

such other place as the General Partner shall determine) true and complete books
and records regarding the status of the business and financial condition and
results of operations of the Partnership. The books and records of the
Partnership shall be kept in accordance with the federal income tax accounting
methods and rules determined by the General Partner, which methods and rules
shall reflect all transactions of the Partnership and shall be appropriate and
adequate for the business of the Partnership.

Section 4.5 Expenses. Except as otherwise provided in this Agreement, the
Partnership shall be responsible for and shall pay out of funds of the
Partnership determined by the General Partner to be available for such purpose,
all expenses and obligations of the Partnership, including, without limitation,
those incurred by the Partnership or the General Partner or their Affiliates, or
the Partner Management Committee or the Partner Performance Committee in
connection with the formation, conversion, operation or management of the
Partnership and the business conducted by the Partnership, in organizing the
Partnership and preparing, negotiating, executing, delivering, amending and
modifying this Agreement.

Section 4.6 Partnership Tax and Information Returns.

(a) The Partnership shall use commercially reasonable efforts to timely file all
returns of the Partnership that are required for U.S. federal, state and local
income tax purposes. The Tax Matters Partner shall use commercially reasonable
efforts to furnish to all Partners necessary tax information as promptly as
possible after the end of the Fiscal Year; provided, however, that delivery of
such tax information may be subject to delay as a result of the late receipt of
any necessary tax information from an entity in which the Partnership holds a
direct or indirect interest. Each Partner agrees to file all U.S. federal, state
and local tax returns required to be filed by it in a manner consistent with the
information provided to it by the Partnership. The classification, realization
and recognition of income, gain, losses and deductions and other items shall be
on the accrual method of accounting for U.S. federal, state and local income tax
purposes.

(b) Except as otherwise provided herein, the General Partner, in its sole and
absolute discretion, shall determine whether the Partnership should make any
elections permitted by the tax laws of the United States, the several states and
other relevant jurisdictions.

(c) The General Partner shall designate one Partner as the Tax Matters Partner
(as defined in the Code). The Tax Matters Partner shall be the General Partner
until the General Partner designates another Partner in writing. The Tax Matters
Partner is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. Each Partner agrees to cooperate with the Tax Matters
Partner and to do or refrain from doing any or all things reasonably required by
the Tax Matters Partner to conduct such proceedings.

(d) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that may be required to assist or cause the
Partnership or any of its Subsidiaries to comply with any withholding
requirements established

 

34



--------------------------------------------------------------------------------

under the Code or any other federal, state, local or foreign law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required or elects to withhold or
otherwise pays over to any taxing authority any amount resulting from the
allocation or distribution of income to any Partner (including, without
limitation, by reason of Section 1446 of the Code), the General Partner may, in
its sole and absolute discretion, treat the amount withheld as a distribution of
cash pursuant to Section 7.1 or Article IX in the amount of such withholding
from or with respect to such Partner or the amount paid over as an expense to be
borne by the Partners generally.

ARTICLE V

CONTRIBUTIONS AND CAPITAL ACCOUNTS

Section 5.1 Capital Contributions.

(a) Limited Partners may make Capital Contributions at such times and in such
amounts as shall be determined by the General Partner in its sole and absolute
discretion; provided, however, that no Related Trust shall be obligated to make
Capital Contributions pursuant to this Section 5.1(a), unless otherwise
determined by the General Partner with respect to any Related Trust, other than
the Original Related Trusts and Subsequent Related Trusts, which shall have no
Capital Contribution obligations pursuant to this Section 5.1(a).

(b) In the event that the Partnership is required at any time to return any
distributions it has received from any fund or investment vehicle or other
entity, each Partner agrees to make a Capital Contribution in proportion to its
Percentage Interest to enable the Partnership to return such distributions.

Section 5.2 Capital Accounts.

(a) The General Partner shall maintain, for each Partner owning Units or Class C
Non-Equity Interests, a separate Capital Account with respect to such Partner in
accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to any such Units or Class C
Non-Equity Interests pursuant to this Agreement and (ii) all items of
Partnership income and gain (including, without limitation, income and gain
exempt from tax) computed in accordance with Section 5.2(b) and allocated with
respect to any such Units and Class C Non-Equity Interests pursuant to
Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of all
actual and deemed distributions of cash or property made with respect to any
such Units and Class C Non-Equity Interests pursuant to this Agreement and
(y) all items of Partnership deduction and loss computed in accordance with
Section 5.2(b) and allocated with respect to any such Units pursuant to
Section 6.1. Except as otherwise indicated in this Agreement, the foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulation
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Treasury Regulation.

 

35



--------------------------------------------------------------------------------

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction, which is to be allocated pursuant to Article VI and is to be
reflected in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including,
without limitation, any method of depreciation, cost recovery or amortization
used for that purpose); provided, however, that:

(i) Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership and, as to those items described
in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for U.S. federal income tax purposes. To the extent
an adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

(ii) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

(iii) The Capital Account balance of each Partner and the Carrying Value of all
Partnership Property shall be adjusted in accordance with the rules set forth in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) to reflect the Partner’s
allocable share (as determined under Article IV) of the items of Net Income or
Net Loss that would be realized by the Partnership if it sold all of its
property at its fair market value (taking Code Section 7701(g) into account) on
(a) the date of the acquisition of any additional interest in the Partnership by
any new or existing Partner in exchange for more than a de minimis Capital
Contribution; (b) the date of the distribution of more than a de minimis amount
of Partnership assets to a Partner; (c) the date any interest in the Partnership
is relinquished to the Partnership; or (d) any other date specified in the
Treasury Regulations; provided, however, that adjustments pursuant to clauses
(a), (b) (c) and (d) above shall be made only if the General Partner, in its
sole and absolute discretion, determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners.

(c) A transferee of Units shall succeed to a pro rata portion of the Capital
Account of the transferor relating to the Units so Transferred, unless otherwise
determined by the General Partner. Notwithstanding the foregoing, the Initial
General Partner shall not succeed to any portion of any of the Investment
Capital Accounts of the holders of Class A Common Units that are purchased by
the Partnership with the proceeds received from the IPO and the DIC Sahir
Transaction.

 

36



--------------------------------------------------------------------------------

(d) Notwithstanding anything expressed or implied to the contrary in this
Agreement, no Partner shall have the right to request, demand, or receive any
distribution in respect of such Partner’s Capital Account from the Partnership
(other than as expressly provided in Article VII or Article IX).

Section 5.3 Investment Capital Accounts. Until the date on which the Investment
Distributions occur, the General Partner shall maintain the separate Investment
Capital Accounts of the Original Partners, adjusted to take into account items
of Fund Net Profits and Fund Net Losses allocated to such Partners under Article
VI, in accordance with the principles of the Original Partnership Agreement.

Section 5.4 Determinations by General Partner. Notwithstanding anything
expressed or implied to the contrary in this Agreement, in the event the General
Partner shall determine, in its sole and absolute discretion, that it is prudent
to modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to effectuate the intended economic sharing
arrangement of the Partners, the General Partner may make such modification.

ARTICLE VI

ALLOCATIONS

Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.2(b)) shall be allocated among the
Partners in each taxable year (or portion thereof) as provided herein below.

(a) Net Income. Subject to the terms of any Unit Designation, after giving
effect to the special allocations set forth in Section 6.1(d), Net Income for
each taxable year and all items of income, gain, loss and deduction taken into
account in computing Net Income for such taxable year shall be allocated to the
Partners: first, with respect to Partners that have Class C Non-Equity
Interests, in amounts, if any, as determined by Class C Approval in respect of
each such Partner for such taxable year and, second, in accordance with the
respective Percentage Interests of the Partners.

(b) Net Loss. Subject to the terms of any Unit Designation, after giving effect
to the special allocations set forth in Section 6.1(d), Net Loss for each
taxable period and all items of income, gain, loss and deduction taken into
account in computing Net Loss for such taxable period shall be allocated to the
Partners in accordance with their respective Percentage Interests; provided,
however, that to the extent any allocation of Net Loss would cause any Partner
to have a deficit balance in its Adjusted Capital Account at the end of such
taxable year (or increase any existing deficit balance in its Adjusted Capital
Account), such allocation of Net Loss shall be reallocated among the other
Partners in accordance with their respective Percentage Interests.

 

37



--------------------------------------------------------------------------------

(c) Fund Net Profits and Fund Net Losses. Items of Fund Net Profits and Fund Net
Losses shall be allocated to the Original Partners in accordance with their
Investment Percentages consistent with the principles of the Original
Partnership Agreement.

(d) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income and gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(iii) and 6.1(d)(vi)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income and gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Section 6.1(d)(v) and 6.1(d)(vi), with respect to such taxable
period. This Section 6.1(d)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations
promulgated under Section 704(b) of the Code, the deficit balance, if any, in
its Adjusted Capital Account created by such adjustments, allocations or
distributions as quickly as possible unless such deficit balance is otherwise
eliminated pursuant to Section 6.1(d)(i) or (ii). This Section 6.1(d)(iii) is
intended to qualify and be construed as a “qualified income offset” within the
meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

38



--------------------------------------------------------------------------------

(iv) Gross Income Allocations. In the event any Partner has a deficit balance in
its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided, however, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Capital Account as adjusted after all other allocations provided for in
this Section 6.1 have been tentatively made as if this Section 6.1(d)(iv) were
not in this Agreement.

(v) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners in accordance with their respective Percentage
Interests. If the General Partner determines that the Partnership’s Nonrecourse
Deductions should be allocated in a different ratio to satisfy the safe harbor
requirements of the Treasury Regulations promulgated under Section 704(b) of the
Code, the General Partner is authorized, upon notice to the other Partners, to
revise the prescribed ratio to the numerically closest ratio that does satisfy
such requirements.

(vi) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

(vii) Nonrecourse Liabilities. Nonrecourse Liabilities of the Partnership
described in Treasury Regulation Section 1.752-3(a)(3) shall be allocated among
the Partners in the manner chosen by the General Partner and consistent with
such Treasury Regulation.

(viii) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

 

39



--------------------------------------------------------------------------------

(ix) Curative Allocation. The Required Allocations are intended to comply with
certain requirements of the Treasury Regulations. It is the intent of the
Partners that, to the extent possible, all Required Allocations shall be offset
either with other Required Allocations or with special allocations of other
items of Partnership income, gain, loss or deduction pursuant to this
Section 6.1(d)(ix). Therefore, notwithstanding any other provision of this
Article VI (other than the Required Allocations), the General Partner shall make
such offsetting special allocations of Partnership income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Partner would
have had if the Required Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to the economic agreement among the
Partners.

(x) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(ix) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(ix) among
the Partners in a manner that is likely to minimize such economic distortions.

(xi) The Partnership shall specially allocate an amount of gross income equal to
the Expense Amount to the General Partner.

Section 6.2 Allocations for Tax Purposes.

(a) Except as otherwise provided herein, each item of income, gain, loss and
deduction shall be allocated, for U.S. federal income tax purposes, among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or an Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
U.S. federal income tax purposes among the Partners as follows:

(i) (A) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Partners in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to
Section 6.1.

(ii) (A) In the case of an Adjusted Property, such items attributable thereto
shall (1) first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Book-Tax
Disparity of such property, and (2) second, in the event such property was
originally a Contributed Property, be allocated among the Partners in a manner
consistent with Section

 

40



--------------------------------------------------------------------------------

6.2(b)(i)(A); and (B) any item of Residual Gain or Residual Loss attributable to
an Adjusted Property shall be allocated among the Partners in the same manner as
its correlative item of “book” gain or loss is allocated pursuant to
Section 6.1.

(iii) The General Partner may cause the Partnership to eliminate Book-Tax
Disparities using any method or methods described in Treasury Regulation
Section 1.704-3 or that it determines is appropriate, in its sole and absolute
discretion.

(c) For the proper administration of the Partnership, the General Partner, as it
determines in its sole and absolute discretion is necessary or appropriate to
execute the provisions of this Agreement and to comply with U.S. federal, state
and local tax law, may (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations for federal income tax purposes of
income (including, without limitation, gross income) or deductions; (iii) amend
the provisions of this Agreement as appropriate (x) to reflect the proposal or
promulgation of Treasury Regulations under Section 704(b) or Section 704(c) of
the Code or (y) otherwise to preserve or achieve uniformity of the Units (or any
class or classes thereof); and (iv) adopt and employ methods for (A) the
maintenance of Capital Accounts for book and tax purposes, (B) the determination
and allocation of adjustments under Sections 704(c), 734 and 743 of the Code,
(C) the determination and allocation of taxable income, tax loss and items
thereof under this Agreement and pursuant to the Code, (D) the determination of
the identities and tax classification of holders of Units, (E) the provision of
tax information and reports to the holders of Units, (F) the adoption of
reasonable conventions and methods for the valuation of assets and the
determination of tax basis, (G) the allocation of asset values and tax basis,
(H) the adoption and maintenance of accounting methods, (I) the recognition of
the Transfer of Units and (J) tax compliance and other tax-related requirements,
including without limitation, the use of computer software.

(d) All items of income, gain, loss, deduction and credit recognized by the
Partnership for U.S. federal income tax purposes and allocated to the Partners
in accordance with the provisions hereof shall be determined without regard to
any election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner in its sole and absolute discretion) to
take into account those adjustments permitted or required by Sections 734 and
743 of the Code.

(e) For purposes of determining the items of Partnership income, gain, loss,
deduction, or credit allocable to any Partner with respect to any period, such
items shall be determined on a daily, monthly, quarterly or other basis, as
determined by the General Partner in its sole and absolute discretion using any
permissible method under Code Section 706 and the Regulations thereunder.

 

41



--------------------------------------------------------------------------------

ARTICLE VII

DISTRIBUTIONS

Section 7.1 Distributions.

(a) No Partner shall have the right to withdraw capital or demand or receive
distributions or other returns of any amount in his Capital Account, except as
expressly provided in this Article VII or Article IX.

(b) Subject to the terms of any Unit Designation, distributions in respect of
Units shall be made to the Partners in the following order:

(i) First, Tax Distributions shall be made pursuant to Section 7.3;

(ii) Second, an Expense Amount Distribution shall be made pursuant to
Section 7.4.

(iii) Third, distributions, if any, shall be made to the relevant Limited
Partners in respect of Class C Non-Equity Interests as and when determined by
Class C Approval.

(iv) Fourth, distributions shall be made as and when determined by the General
Partner in its sole and absolute discretion in accordance with the Partners’
respective Percentage Interests.

(v) Notwithstanding the foregoing, (A) the Investment Distributions shall be
made to the applicable Original Partners in accordance with their Investment
Capital Accounts and (B) in the event of a sale or dissolution of the
Partnership, all distributions shall be made in accordance with Section 9.4.

Section 7.2 Distributions in Kind. The General Partner may cause the Partnership
to make distributions of assets in kind in its sole and absolute discretion.
Whenever the distributions provided for in Section 7.1 shall be distributable in
property other than cash, the value of such distribution shall be the fair
market value of such property determined by the General Partner in good faith,
and in the event of such a distribution there shall be allocated to the Partners
in accordance with Article VI the amount of Net Income or Net Loss that would
result if the distributed asset had been sold for an amount in cash equal to its
fair market value at the time of the distribution. Notwithstanding the
foregoing, Net Income or Net Loss that would result if any asset distributed to
a Partner as part of the Investment Distributions had been sold for cash equal
to its fair market value at the time of the Investment Distributions shall be
allocated pursuant to the foregoing sentence solely to the Original Partners
receiving the distribution of such asset. No Partner shall have the right to
demand that the Partnership distribute any assets in kind to such Partner.

Section 7.3 Tax Distributions. Subject to §17-607 of the Act, and unless
determined otherwise by the General Partner in its sole discretion, the
Partnership shall make distributions to each Partner for each calendar quarter
ending after the date hereof as follows (collectively, the “Tax Distributions”):

(a) On or before the 10th day following the end of the First Quarterly Period of
each calendar year, an amount equal to such Partner’s Presumed Tax Liability for
the First Quarterly Period less the aggregate amount of Prior Distributions
previously made to such Partner during such calendar year, excluding any Tax
Distribution with respect to a previous calendar year;

 

42



--------------------------------------------------------------------------------

(b) On or before the 10th day following the end of the Second Quarterly Period
of each calendar year, an amount equal to such Partner’s Presumed Tax Liability
for the Second Quarterly Period less the aggregate amount of Prior Distributions
previously made to such Partner during such calendar year, excluding any Tax
Distribution with respect to a previous calendar year;

(c) On or before the 10th day following the end of the Third Quarterly Period of
each calendar year, an amount equal to such Partner’s Presumed Tax Liability for
the Third Quarterly Period less the aggregate amount of Prior Distributions
previously made to such Partner during such calendar year, excluding any Tax
Distribution with respect to a previous calendar year;

(d) On or before the 10th day following the end of the Fourth Quarterly Period
of each calendar year, an amount equal to such Partner’s Presumed Tax Liability
for the Fourth Quarterly Period less the aggregate amount of Prior Distributions
previously made to such Partner during such calendar year, excluding any Tax
Distribution with respect to a previous calendar year; and

(e) Tax Distributions shall be made on the basis of a calendar year regardless
of the Fiscal Year used by the Partnership. To the extent the General Partner
determines in its sole and absolute discretion that the distributions made under
the foregoing subsections (a) through (d) are insufficient to satisfy the
Partners’ Presumed Tax Liability for the applicable calendar year, on or before
the April 10th immediately following the applicable calendar year, an amount
that the General Partner determines in its reasonable discretion will be
sufficient to allow each Partner to satisfy his Presumed Tax Liability for the
applicable calendar year, after taking into account all Prior Distributions made
to the Partners with respect to the applicable calendar year, excluding any Tax
Distribution with respect to a previous calendar year.

(f) Notwithstanding any other provision of this Agreement, other than
Section 7.3(g), Tax Distributions shall be made: (i) to all Partners pro rata in
accordance with their Percentage Interests; and (ii) as if each distributee
Partner was allocated an amount of income in each Quarterly Period in respect of
such Partner’s Units equal to the product of (x) the highest amount of income
allocated to any Partner with respect to his Units, calculated on a per-Unit
basis, taking into account any income allocations pursuant to Section 6.2 hereof
and disregarding any adjustment required by Section 734 or Section 743 of the
Code, multiplied by (y) the amount of Units held by such distributee Partner.

 

43



--------------------------------------------------------------------------------

(g) Subject to the limitations set forth in this Section 7.3, the Partnership
shall make distributions in respect of the tax liability of a Partner arising
from the allocation of any items hereunder to Class C Non-Equity Interests
applying principles similar to the principles for determining Tax Distributions
and Presumed Tax Liability, and amounts so allocated, determined or distributed
with respect to Class C Non-Equity Interests of a Partner shall not be taken
into account in determining any Tax Distributions in respect of Units.

Section 7.4 Expense Amount Distributions. The Partnership shall distribute any
Expense Amount to the General Partner at such times as the General Partner shall
determine in its sole discretion (an “Expense Amount Distribution”).

Section 7.5 Borrowing. If necessary, but subject to Section 17-607 of the Act,
the Partnership may borrow funds in order to make the Tax Distributions or
Expense Amount Distributions.

Section 7.6 Restrictions on Distributions. The foregoing provisions of this
Article VII to the contrary notwithstanding, no distribution shall be made:
(a) if such distribution would violate any contract or agreement to which the
Partnership is then a party or any law, rule, regulation, order or directive of
any governmental authority then applicable to the Partnership; (b) to the extent
that the General Partner, in its sole and absolute discretion, determines that
any amount otherwise distributable should be retained by the Partnership to pay,
or to establish a reserve for the payment of, any liability or obligation of the
Partnership, whether liquidated, fixed, contingent or otherwise; or (c) to the
extent that the General Partner, in its sole and absolute discretion, determines
that the cash available to the Partnership is insufficient to permit such
distribution.

ARTICLE VIII

TRANSFER OR ASSIGNMENT OF INTEREST; CESSATION OF PARTNER STATUS

Section 8.1 Transfer and Assignment of Interest.

(a) OZ Limited Partners. Notwithstanding anything to the contrary herein,
Transfers of Class A Common Units may only be made by OZ Limited Partners (x) in
accordance with the other provisions of this Article VIII (including, without
limitation, the vesting provisions in Section 8.4, except as expressly set forth
in this Section 8.1(a) in respect of Transfers by Original Related Trusts), and
(y) subject to Section 2.13(g). During the Restricted Period, no OZ Limited
Partner shall be permitted to Transfer Class A Common Units unless, following
the date of such Transfer, the relevant Individual Limited Partner and its
Related Trusts continue to hold in the aggregate at least 25% of the Class A
Common Units of such Partners that have vested on or before the date of such
Transfer, without regard to dispositions (such requirements, the “Minimum
Retained Ownership Requirements”). An OZ Limited Partner may not Transfer all or
any of such Partner’s Units without the prior written approval of the General
Partner, which approval may be granted or withheld, with or without reason, in
the General Partner’s sole and absolute discretion; provided, however, that,
without the prior written approval of the General Partner, (i) an Original
Related Trust may Transfer its Interest (including

 

44



--------------------------------------------------------------------------------

any unvested Units) in accordance with its Related Trust Supplementary Agreement
to the relevant Subsequent Related Trust (provided, however, that such
Subsequent Related Trust remains subject to the same vesting requirements in
accordance with Section 8.4 as the transferring Original Related Trust had been
before its Withdrawal), (ii) the Related Trust of any Individual Limited Partner
may, at any time, subject to Section 2.13(g), Transfer such Related Trust’s
Class A Common Units (including any unvested Units) to such Individual Limited
Partner as authorized by the terms of the relevant trust agreement (provided,
however, that such Individual Limited Partner remains subject to the same
vesting requirements in accordance with Section 8.4 as the transferring Related
Trust had been before the Transfer), and (iii) any OZ Limited Partner may, at
any time, subject to the Minimum Retained Ownership Requirements and
Section 2.13(g), and provided further that the relevant Units have vested in
accordance with Section 8.4, (A) Transfer any of such Partner’s Units in
accordance with the Exchange Agreement, (B) Transfer any of such Partner’s Units
to a Permitted Transferee of such Partner with PMC Approval, which PMC Approval
may not be unreasonably withheld, (C) Transfer the Class A Common Units
(including all distributions thereon that would otherwise be received after the
relevant date of Withdrawal) received by such Partner pursuant to Sections
2.13(g) and 8.3(a) to the extent permitted thereby, (D) Transfer by operation of
law upon the death of an Individual Limited Partner or (E) Transfer any of such
Partner’s Units to the extent permitted or required by Section 8.5 or 8.6. In
addition, subject to Section 2.13(g) and the Minimum Retained Ownership
Requirements, with prior PMC Approval, each OZ Limited Partner and such OZ
Limited Partner’s Permitted Transferees may Transfer Units that have vested in
accordance with applicable securities laws. The foregoing restrictions on
Transfer and the Minimum Retained Ownership Requirements may be waived at any
time with PMC Approval. A Limited Partner shall cease to be a Partner if,
following a Transfer, he no longer has any Interest in the Partnership. An
Original Related Trust shall cease to be a Partner, without the prior written
consent of the General Partner, following the Transfer of such Original Related
Trust’s Interest in accordance with its Related Trust Supplementary Agreement to
the relevant Subsequent Related Trust.

(b) The Ziff Partner. Provided that the relevant Units have vested in accordance
with Section 8.4, the Ziff Partner may (i) Transfer any of such Partner’s Units
in accordance with the Exchange Agreement, (ii) Transfer Class A Common Units to
public charities with PMC Approval, which approval shall not be unreasonably
withheld, or (iii) Transfer any of such Partner’s Units to the extent permitted
by Section 8.5. The foregoing restrictions on Transfer may be waived at any time
with PMC Approval. In the event that a Transfer of the Ziff Partner’s Units is
made, directly or indirectly, in accordance with this Section 8.1(b) to a
natural person, the Units of such natural person may be Transferred upon his
death by operation of law.

(c) Transfer and Exchange. When a request to register a Transfer of Units,
together with the relevant Certificates of Ownership, if any, is presented to
the Transfer Agent, the Transfer Agent shall register the Transfer or make the
exchange on the register or transfer books of the Transfer Agent if the
requirements set forth in this Section 8.1 for such transactions are met;
provided, however, that any Certificates of Ownership presented or surrendered
for registration of Transfer or exchange shall be duly endorsed or accompanied
by a written instrument of Transfer in form satisfactory to the Transfer Agent
duly executed by the holder thereof or his attorney duly authorized in writing.
The Transfer Agent shall not be

 

45



--------------------------------------------------------------------------------

required to register a Transfer of any Units or exchange any Certificate of
Ownership if such purported Transfer would cause the Partnership to violate the
Securities Act, the Exchange Act, the Investment Company Act (including by
causing any violation of the laws, rules, regulations, orders and other
directives of any governmental authority) or otherwise violate this Section 8.1.
In the event of any Transfer, the transferring Partner shall provide the address
and facsimile number for each transferee as contemplated by Section 10.10 and
shall cause each transferee to agree in writing to comply with the terms of this
Agreement.

(d) Publicly Traded Partnership. No Transfer shall be permitted (and, if
attempted, shall be void ab initio) if the General Partner determines in its
sole and absolute discretion that such a Transfer would pose a material risk
that the Partnership would be a “publicly traded partnership” as defined in
Section 7704 of the Code.

(e) Securities Laws. Each Partner and each assignee thereof hereby agrees that
it will not effect any Transfer of all or any part of its Interest in the
Partnership (whether voluntarily, involuntarily or by operation of law) in any
manner contrary to the terms of this Agreement or that violates or causes the
Partnership or the Partners to violate the Securities Act, the Exchange Act, the
Investment Company Act, or the laws, rules, regulations, orders and other
directives of any governmental authority.

Section 8.2 Withdrawal by General Partner. The General Partner shall not cease
to act as the General Partner of the Partnership without the prior written
approval of the Limited Partners holding a majority of the outstanding Class B
Common Units.

Section 8.3 Withdrawal and Special Withdrawal of Limited Partners.

(a) Withdrawal.

(i) An Individual Limited Partner (other than Daniel S. Och in the case of the
following clauses (A) and (B)) shall immediately cease to be actively involved
with the Partnership and its Affiliates (such event, a “Withdrawal”): (A) for
Cause (as determined by the General Partner in its sole and absolute discretion)
upon notice to the Individual Limited Partner from the General Partner; (B) for
any reason or no reason upon a determination by majority vote of the Partner
Performance Committee (which, if the Partner Performance Committee has a
Chairman, may only be made upon the recommendation of such Chairman) and notice
of such determination to the Individual Limited Partner from the Partner
Performance Committee; or (C) upon the Individual Limited Partner otherwise
(except as a result of death, Disability or a Special Withdrawal) ceasing to be,
or providing notice to the General Partner of his intention to cease to be,
actively involved with the Partnership and its Affiliates. In the event of the
Withdrawal of an Individual Limited Partner, such Individual Limited Partner’s
Related Trusts, if any, shall be subject to a required Withdrawal.

(ii) In the event of the Withdrawal of an Individual Original Partner prior to
the fifth anniversary of the Closing Date (other than where the Withdrawal is
due to a breach of any of the non-competition covenants in Section 2.13(b), in
which case the provisions of Section 2.13(g) shall apply), all of the Class A
Common Units (including

 

46



--------------------------------------------------------------------------------

all distributions thereon that would otherwise be received after the date of
Withdrawal) of such Individual Original Partner and its Related Trusts, if any,
that have not yet vested in accordance with Section 8.4 shall cease to vest with
respect to such Partners and upon the Reallocation Date shall be reallocated to
each Continuing Partner in such a manner that each such Continuing Partner
receives Class A Common Units in proportion to the total number of Original
Class A Common Units of such Continuing Partner and its Original Related Trusts.
Any reallocated Class A Common Units received by a Continuing Partner pursuant
to this Section 8.3(a) shall be deemed for all purposes of this Agreement to be
Class A Common Units of such Continuing Partner and subject to the same vesting
requirements in accordance with Section 8.4 as the transferring Limited Partner
had been before his Withdrawal; provided, however, that such Continuing Partner
shall be permitted to exchange fifty percent (50%) of such number of Class A
Common Units (and sell the Class A Shares issued in respect thereof),
notwithstanding the transfer restrictions set forth in Section 8.1 in the event
that the Exchange Committee (as defined in the Exchange Agreement) determines in
its sole discretion that the reallocation is taxable; provided, however, that
such exchange of Class A Common Units is made in accordance with the Exchange
Agreement.

(b) Special Withdrawal.

(i) An Individual Limited Partner (other than Daniel S. Och) may be required to
no longer be actively involved with the Partnership and its Affiliates for any
reason other than Cause, in the sole and absolute discretion of the General
Partner (such event, a “Special Withdrawal”), which shall not constitute a
Withdrawal. Upon the Special Withdrawal of an Individual Limited Partner, such
Individual Limited Partner’s Related Trusts, if any, shall also be subject to a
Special Withdrawal.

(ii) In the event of the Special Withdrawal of any Limited Partner, such Limited
Partner’s Class A Common Units shall continue to vest in accordance with
Section 8.4.

(c) Upon a Withdrawal or Special Withdrawal, an Individual Limited Partner
shall: (i) have no right to access or use the property of the Partnership or its
Affiliates, and (ii) not be permitted to provide services to, or on behalf of,
the Partnership or its Affiliates.

(d) The provisions of Sections 8.3(a) and 8.3(b) may be amended, supplemented,
modified or waived with PMC Approval.

(e) Except as expressly provided in this Agreement, no event affecting a
Partner, including death, bankruptcy, insolvency or withdrawal from the
Partnership, shall affect the Partnership.

(f) Following the Withdrawal of an OZ Limited Partner, from the applicable
Reallocation Date such Limited Partner will be required to pay the same
management fees and shall be subject to the same incentive allocation with
respect to any remaining investments by such Limited Partner in any fund or
account managed by Och-Ziff or any of its Subsidiaries as are applicable to
other Investors that are not Affiliates of Och-Ziff in such funds or accounts.

 

47



--------------------------------------------------------------------------------

Section 8.4 Vesting.

(a) All Class A Common Units purchased, indirectly, with proceeds from the IPO
(including proceeds from any exercise of the Underwriter Option) and the DIC
Sahir Transaction will be deemed to have fully vested on issuance and such
purchase (and will be immediately cancelled after such purchase).

(b) Subject to Sections 2.13(g) and 8.3(a), all Original Class A Common Units
held by a Partner shall vest in equal installments on each anniversary date of
the Closing Date for five years, beginning on the first anniversary date of the
Closing Date; provided, however, that upon a Withdrawal (but not a Special
Withdrawal), all unvested Units shall cease to vest and shall be reallocated
pursuant to Section 8.3(a); and provided, however, that this Section 8.4(b)
shall not prevent the Transfer of the unvested Interest of any Original Related
Trust (including unvested Class A Common Units) in accordance with its Related
Trust Supplementary Agreement to the relevant Subsequent Related Trust or the
Transfer of unvested Class A Common Units of an Individual Limited Partner’s
Related Trust to such Individual Limited Partner as authorized by the terms of
the relevant trust agreement. In the event of the death or Disability of an
Individual Limited Partner or in the event of a Transfer of any of such
Individual Limited Partner’s Class A Common Units, such Class A Common Units
shall continue to vest on the same schedule as set forth above. These vesting
requirements may be waived at any time with PMC Approval.

(c) All Class B Common Units will be fully vested on issuance.

(d) All Class C Non-Equity Interests held by a Limited Partner shall be
cancelled upon the death, Disability, Withdrawal or Special Withdrawal of such
Limited Partner.

(e) Units issued to Additional Limited Partners shall be subject to vesting, if
at all, as described in Section 3.2(e).

Section 8.5 Tag-Along Rights.

(a) Notwithstanding anything to the contrary in this Agreement, prior to the
consummation of a proposed Tag-Along Sale, the Potential Tag-Along Sellers shall
be afforded the opportunity to participate in such Tag-Along Sale on a pro rata
basis, as provided in Section 8.5(b) below.

(b) Prior to the consummation of a Tag-Along Sale, the OZ Limited Partners
participating in such Tag-Along Sale (the “Tag-Along Sellers”) shall cause the
Tag-Along Purchaser to offer in writing (such offer, a “Tag-Along Offer”) to
purchase each Potential Tag-Along Seller’s Tag-Along Securities. In addition,
the Tag-Along Offer shall set forth the consideration for which the Tag-Along
Sale is proposed to be made and all other material terms and conditions of the
Tag-Along Sale. If the Tag-Along Offer is accepted by some or all of such
Potential Tag-Along Sellers within five Business Days after its receipt then the
number of Class

 

48



--------------------------------------------------------------------------------

A Shares and/or Class A Common Units to be sold to the Tag-Along Purchaser by
the Tag-Along Sellers shall be reduced by the number of Class A Shares and/or
Class A Common Units to be purchased by the Tag-Along Purchaser from such
accepting Potential Tag-Along Sellers. The purchase from the accepting Potential
Tag-Along Sellers shall be made on the same terms and conditions (including
timing of receipt of consideration and choice of consideration, if any) as the
Tag-Along Purchaser shall have offered to the Tag-Along Sellers, and the
accepting Potential Tag-Along Sellers shall otherwise be required to transfer
the Class A Shares and/or Class A Common Units to the Tag-Along Purchaser upon
the same terms, conditions, and provisions as the Tag-Along Sellers, including
making the same representations, warranties, covenants, indemnities and
agreements that the Tag-Along Sellers agree to make.

(c) Each OZ Limited Partner acknowledges that, if he participates in a
“Tag-Along Sale” (as defined in the DIC Sahir Transaction Agreement), DIC Sahir
has certain “Tag-Along Rights” as set forth in the DIC Sahir Transaction
Agreement and such OZ Limited Partner agrees that, notwithstanding anything to
the contrary in this Section 8.5, in the event he does participate in such a
“Tag-Along Sale” then he will act in accordance with the provisions in the DIC
Sahir Transaction Agreement relating to “Tag-Along Rights” as if it were a party
thereto.

Section 8.6 Drag-Along Rights.

(a) Prior to the consummation of a proposed Drag-Along Sale, the Drag-Along
Sellers may, at their option, require each other OZ Limited Partner to sell its
Drag-Along Securities to the Drag-Along Purchaser by giving written notice (the
“Notice”) to such other OZ Limited Partners not later than ten Business Days
prior to the consummation of the Drag-Along Sale (the “Drag-Along Right”);
provided, however, that if the Drag Along Right is exercised by the Drag-Along
Sellers, all OZ Limited Partners shall sell their Drag-Along Securities to the
Drag-Along Purchaser on the same terms and conditions, including the class of
security, the consideration per Company Security and the date of sale, as
applicable to the Drag-Along Sellers. The Notice shall contain written notice of
the exercise of the Drag-Along Right pursuant to this Section 8.6, setting forth
the consideration to be paid by the Drag-Along Purchaser and the other material
terms and conditions of the Drag-Along Sale.

(b) Within five Business Days following the date of the Notice, the Drag-Along
Sellers shall have delivered to them by the other OZ Limited Partners their
Drag-Along Securities together with a limited power-of-attorney authorizing such
Drag-Along Sellers to sell such other OZ Limited Partner’s Drag-Along Securities
pursuant to the terms of the Drag-Along Sale and such other transfer instruments
and other documents as are reasonably requested by the Drag-Along Sellers in
order to effect such sale.

(c) Each OZ Limited Partner agrees that, notwithstanding anything to the
contrary in this Section 8.6, it shall participate in a “Drag-Along Sale” (as
defined in the DIC Sahir Transaction Agreement) in accordance with, and to the
extent required by, the provisions in the DIC Sahir Transaction Agreement
relating to “Drag-Along Rights” as if it were a party thereto.

 

49



--------------------------------------------------------------------------------

ARTICLE IX

DISSOLUTION

Section 9.1 Duration and Dissolution. The Partnership shall be dissolved and its
affairs shall be wound up upon the first to occur of the following:

(a) the entry of a decree of judicial dissolution of the Partnership under
Section 17-802 of the Act; and

(b) the determination of the General Partner to dissolve the Partnership.

Except as provided in this Agreement, the death, Disability, resignation,
expulsion, bankruptcy or dissolution of any Partner or the occurrence of any
other event which terminates the continued participation of any Partner in the
Partnership shall not cause the Partnership to be dissolved or its affairs wound
up; provided, however, that at any time after the bankruptcy of the General
Partner, the holders of a majority of the outstanding Class B Common Units may,
pursuant to prior written consent to such effect, replace the General Partner
with another Person, who shall, after executing a written instrument confirming
such Person’s agreement to be bound by all the terms and provisions of this
Agreement, (i) become a successor General Partner for all purposes hereunder,
(ii) be vested with the powers and rights of the replaced General Partner, and
(iii) be liable for all obligations and responsible for all duties of the
replaced General Partner from the date of such replacement.

Section 9.2 Notice of Liquidation. The General Partner shall give each of the
Partners prompt written notice of any liquidation, dissolution or winding up of
the Partnership.

Section 9.3 Liquidator. Upon dissolution of the Partnership, the General Partner
may select one or more Persons to act as a liquidating trustee for the
Partnership (such Person, or the General Partner, the “Liquidator”). The
Liquidator (if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of a majority of the
outstanding Class B Common Units (subject to the terms of any Unit Designation).
The Liquidator (if other than the General Partner) shall agree not to resign at
any time without 15 days’ prior notice and may be removed at any time, with or
without cause, by notice of removal approved by holders of a majority of the
outstanding Class B Common Units (subject to the terms of any Unit Designation).
Upon dissolution, death, incapacity, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by the General Partner (or, in the case of the removal of the
Liquidator by holders of units, by holders of a majority of the outstanding
Class B Common Units (subject to the terms of any Unit Designation)). The right
to approve a successor or substitute Liquidator in the manner provided herein
shall be deemed to refer also to any such successor or substitute Liquidator
approved in the manner herein provided. Except as expressly provided in this
Section 9.3, the Liquidator approved in the manner provided herein shall have
and may exercise, without further authorization or consent of any of the parties
hereto, all of the powers conferred upon the General Partner under the terms of
this Agreement (but subject to all of the applicable limitations, contractual
and otherwise, upon the exercise of such powers) necessary or appropriate to
carry out the duties and functions of the Liquidator hereunder for and during
the period of time required to complete the winding up and liquidation of the
Partnership as provided for herein.

 

50



--------------------------------------------------------------------------------

Section 9.4 Liquidation. The Liquidator shall proceed to dispose of the assets
of the Partnership, discharge its liabilities, and otherwise wind up its affairs
in such manner and over such period as determined by the Liquidator, subject to
Section 17-804 of the Act and the following:

(a) Subject to Section 9.4(d), the assets may be disposed of by public or
private sale or by distribution in kind to one or more Partners on such terms as
the Liquidator and such Partner or Partners may agree. If any property is
distributed in kind, except with respect to the Investment Distributions, the
Partner receiving the property shall be deemed for purposes of Section 9.4(d) to
have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
Notwithstanding anything to the contrary contained in this Agreement, the
Partners understand and acknowledge that a Partner may be compelled to accept a
distribution of any asset in kind from the Partnership despite the fact that the
percentage of the asset distributed to such Partner exceeds the percentage of
that asset which is equal to the percentage in which such Partner shares in
distributions from the Partnership. The Liquidator may defer liquidation or
distribution of the Partnership’s assets for a reasonable time if it determines
that an immediate sale or distribution of all or some of the Partnership’s
assets would be impractical or would cause undue loss to the Partners. The
Liquidator may distribute the Partnership’s assets, in whole or in part, in kind
if it determines that a sale would be impractical or would cause undue loss to
the Partners.

(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 9.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VII. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be applied to other liabilities or
distributed as additional liquidation proceeds.

(c) Subject to the terms of any Unit Designation and except as otherwise
provided in Section 6.1 with respect to the Investment Distributions, all
property and all cash in excess of that required to discharge liabilities as
provided in Section 9.4(b) shall be distributed to the Partners in accordance
with and to the extent of the positive balances in their respective Capital
Accounts, as determined after taking into account all Capital Account
adjustments (other than those made by reason of distributions pursuant to this
Section 9.4(c)) for the taxable year of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined by the General Partner) and such distribution shall be made by the
end of such taxable year (or, if later, within 90 days after said date of such
occurrence).

(d) Notwithstanding any other provision of this Agreement, if, upon the
dissolution and liquidation of the Partnership pursuant to this Article IX and
after all other allocations provided for in Section 6.1 have been tentatively
made as if this Section 9.4 were not

 

51



--------------------------------------------------------------------------------

in this Agreement, either (i) the positive Capital Account balance attributable
to one or more Units having a liquidation preference is not equal to such
liquidation preference, or (ii) the quotient obtained by dividing the positive
balance of a Partner’s Capital Account with respect to Common Units by the
aggregate of all Partners’ Capital Account balances with respect to Common Units
at such time would differ from such Partner’s Percentage Interest, then the
General Partner, in its sole and absolute discretion, may decide that Net Income
(and items thereof) and Net Loss (and items thereof) for the Fiscal Year in
which the Partnership dissolves and liquidates pursuant to this Article IX shall
be allocated among the Partners (x) first, to the extent necessary to ensure
that the Capital Account balance attributable to a Unit having a liquidation
preference is equal to such liquidation preference, and (y) second, in a manner
such that the positive balance in the Capital Account of each Partner with
respect to Common Units, immediately after giving effect to such allocation, is,
as nearly as possible, equal to each such Partner’s Percentage Interest. The
General Partner, in its sole and absolute discretion, may apply the principles
of this Section 9.4(d) to any Fiscal Year preceding the Fiscal Year in which the
Partnership dissolves and terminates (including through application of
Section 761(e) of the Code) if delaying application of the principles of this
Section 9.4(d) would likely result in Capital Account balances that are
materially different from the Capital Account balances set forth in clauses
(x) and (y) of the preceding sentence.

Section 9.5 Capital Account Restoration. No Partner shall have any obligation to
restore any negative balance in its Capital Account upon liquidation of the
Partnership.

ARTICLE X

MISCELLANEOUS

Section 10.1 Incorporation of Agreements. The Exchange Agreement and the Tax
Receivable Agreement shall each be treated as part of this Agreement as
described in Section 761(c) of the Code and Treasury Regulation Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c).

Section 10.2 Amendment to the Agreement.

(a) Except as may be otherwise required by law, this Agreement may be amended by
the General Partner without the consent or approval of any Partners, subject to
the rights of the Ziff Partner in Section 10.2(b), provided, however, that,
except as expressly provided herein (including, without limitation, Sections
3.2, 5.2(d) and 10.2(c)), (i) if an amendment adversely affects the rights (not
including any rights relating to the Class C Non-Equity Interests) of an
Individual Limited Partner or any Related Trust thereof (other than the Ziff
Partner or any transferee thereof) other than on a pro rata basis with other
holders of Units of the same class, such Individual Limited Partner must provide
his prior written consent to the amendment, (ii) no amendment may adversely
affect the rights (not including any rights relating to the Class C Non-Equity
Interests) of the holders of a class of Units (or any group of such holders)
(other than the Ziff Partner or any transferee thereof) without the prior
written consent of Individual Limited Partners that (together with their Related
Trusts) hold a majority of the outstanding Units of such class (or of such
group) then owned by all OZ Limited Partners, (iii) the provisions of this
Section 10.2(a) may not be amended without the prior written consent of

 

52



--------------------------------------------------------------------------------

Individual Limited Partners that (together with their Related Trusts) hold a
majority of the Class A Common Units then owned by all OZ Limited Partners, and
(iv) the provisions of Sections 8.3(a), 8.3(b) and 8.4 may only be amended with
PMC Approval. For the purposes of this Section 10.2(a), any Units owned by a
Related Trust of an Individual Limited Partner shall be treated as being owned
by such Individual Limited Partner. Subject to the foregoing, and to the rights
of the Ziff Partner in Section 10.2(b) below, the General Partner may enter into
Partner Agreements with any Limited Partner that affect the terms hereof and the
terms of such Partner Agreement shall govern with respect to such Limited
Partner notwithstanding the provisions of this Agreement.

(b) No amendment to this Agreement (or any other action described in
Section 10.2(c)) which is materially adverse to the Ziff Partner may be made
without the prior written consent of the Ziff Partner, unless such amendment (or
such other action) similarly affects all or a substantial number of the other
Partners, in which case the consent of the Ziff Partner shall not be required;
provided, however, that no amendment (or such other action) may be made without
the prior written consent of the Ziff Partner if such amendment (or such other
action) would have the effect of (i) adversely altering the rights of holders of
Class A Common Units without similarly altering the rights of holders of Class B
Common Units, except to the extent that such alteration of the rights of holders
of Class A Common Units is required by applicable law or regulation,
(ii) adversely altering the Ziff Partner’s rights to Transfer its Interest or to
participate in any registrations pursuant to the Registration Rights Agreement
or Section 8.5, except to the extent that such alteration is required by
applicable law or regulation, (iii) reducing the Ziff Partner’s Interest in
greater proportion than the Interests of Daniel S. Och and his Related Trusts in
Class A Common Units is reduced, (iv) reducing distributions to the Ziff Partner
in greater proportion than distributions to Daniel S. Och and his Related
Trusts, solely in his capacity as a holder of Class A Common Units and not in
any other capacity including his capacity as a holder of Class C Non-Equity
Interests, are reduced, or (v) reducing distributions to the Ziff Partner in
greater proportion than distributions to the holders of Class B Common Units are
reduced. Except as expressly set forth in this Section 10.2(b), the Ziff Partner
and its successors, assigns, heirs and transferees shall have no voting, consent
or approval rights with respect to any matter.

(c) It is acknowledged and agreed that none of the admission of any Additional
Partner, the adoption of any Unit Designation, the issuance of any Units or
Class C Non-Equity Interests, or the delegation of any power or authority to any
committee (or its chairman) shall be considered an amendment of this Agreement
that requires the approval of any Limited Partner; provided that any such action
shall be subject to Section 10.2(b).

Section 10.3 Successors, Counterparts. This Agreement and any amendment hereto
in accordance with Section 10.2 shall be binding as to executors,
administrators, estates, heirs and legal successors, or nominees or
representatives, of the Partners, and may be executed in several counterparts
with the same effect as if the parties executing the several counterparts had
all executed one counterpart.

 

53



--------------------------------------------------------------------------------

Section 10.4 Applicable Law; Submission to Jurisdiction; Severability.

(a) This Agreement and the rights and obligations of the Partners shall be
governed by, interpreted, construed and enforced in accordance with the laws of
the State of Delaware, other than in respect of Section 2.13 which shall be
governed by, interpreted, construed and enforced in accordance with the laws of
the State of New York without regard to choice of law rules that would apply the
law of any other jurisdiction.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER
ARISING HEREUNDER.

(c) Each International Partner irrevocably consents and agrees that (i) any
action brought to compel arbitration or in aid of arbitration in accordance with
the terms of this Agreement, (ii) any action confirming and entering judgment
upon any arbitration award, and (iii) any action for temporary injunctive relief
to maintain the status quo or prevent irreparable harm, may be brought in the
state and federal courts of the State of New York and, by execution and delivery
of this Agreement, each International Partner hereby submits to and accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts for such purpose and to the
non-exclusive jurisdiction of such courts for entry and enforcement of any award
issued hereunder.

(d) Each Partner that is not an International Partner hereby submits to and
accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the state and federal courts of
the State of New York for any dispute arising out of or relating to this
Agreement or the breach, termination or validity thereof.

(e) Each Partner further irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by certified or registered mail return receipt requested or by
receipted courier service in the manner set forth in Section 10.10, provided
that each International Partner hereby irrevocably designates CT Corporation
System, 111 Eighth Avenue, Broadway, New York, New York 10011, as his designee,
appointee and agent to receive, for and on behalf of himself, service of process
in the jurisdictions set forth above in any such action or proceeding and such
service shall, to the extent permitted by applicable law, be deemed complete ten
(10) days after delivery thereof to such agent, and provided further that,
although it is understood that a copy of such process served on such agent will
be promptly forwarded by mail to the relevant International Partner, the failure
of such International Partner to receive such copy shall not, to the extent
permitted by applicable law, affect in any way the service of such process.

Section 10.5 Arbitration.

(a) Any dispute, controversy or claim between the Partnership and one or more
International Partners arising out of or relating to this Agreement or the
breach, termination or validity thereof or concerning the provisions of this
Agreement, including whether or not such a dispute, controversy or claim is
arbitrable (“International Dispute”) shall be

 

54



--------------------------------------------------------------------------------

resolved by final and binding arbitration conducted in English by three
arbitrators in New York, New York, in accordance with the JAMS International
Arbitration Rules then in effect (the applicable rules being referred to herein
as the “Rules”) except as modified in this Section 10.5.

(b) The party requesting arbitration must notify the other party of the demand
for arbitration in writing within the applicable statute of limitations and in
accordance with the Rules. The written notification must include a description
of the claim in sufficient detail to advise the other party of the nature of the
claim and the facts on which the claim is based.

(c) The claimant shall select its arbitrator in its demand for arbitration and
the respondent shall select its arbitrator within 30 days after receipt of the
demand for arbitration. The two arbitrators so appointed shall select a third
arbitrator to serve as chairperson within 14 days of the designation of the
second of the two arbitrators. If practicable, each arbitrator shall have
relevant financial services experience. If any arbitrator is not timely
appointed, at the request of any party to the arbitration such arbitrator shall
be appointed by JAMS pursuant to the listing, striking and ranking procedure in
the Rules. Any arbitrator appointed by JAMS shall be, if practicable, a retired
federal judge, without regard to industry-related experience.

(d) By agreeing to arbitration, the parties do not intend to deprive any court
of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment
or other order in aid of arbitration proceedings and the enforcement of any
award. Without prejudice to such other provisional remedies as may be available,
the arbitral tribunal shall have full authority to grant provisional remedies or
order the parties to request that such court modify or vacate any temporary or
preliminary relief issued by a such court, and to award damages for the failure
of any party to respect the arbitral tribunal’s orders to that effect.

(e) There shall be documentary discovery consistent with the Rules and the
expedited nature of arbitration. All disputes involving discovery shall be
resolved promptly by the chair of the arbitral tribunal.

(f) No witness or party to a claim that is subject to arbitration shall be
required to waive any privilege recognized by applicable law.

(g) It is the intent of the parties that, barring extraordinary circumstances as
determined by the arbitrators, the arbitration hearing pursuant to this
Agreement shall be commenced as expeditiously as possible, if practicable within
nine months after the written demand for arbitration pursuant to this
Section 10.5 is served on the respondent, that the hearing shall proceed on
consecutive Business Days until completed, and if delayed due to extraordinary
circumstances, shall recommence as promptly as practicable. The parties to the
International Dispute may, upon mutual agreement, provide for different time
limits, or the arbitrators may extend any time limit contained herein for good
cause shown. The arbitrators shall issue their final award (which shall be in
writing and shall briefly state the findings of fact and conclusions of law on
which it is based) as soon as practicably, if possible within a time period not
to exceed 30 days after the close of the arbitration hearing.

 

55



--------------------------------------------------------------------------------

(h) Each party to an arbitration hereby waives any rights or claims to recovery
of damages in the nature of punitive, exemplary or multiple damages, or to any
form of damages in excess of compensatory damages and the arbitral tribunal
shall be divested of any power to award any such damages.

(i) Any award or decision issued by the arbitrators pursuant to this Agreement
shall be final, and binding on the parties. Judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction.

(j) Any arbitration conducted pursuant hereto shall be confidential. No party or
any of its agents shall disclose or permit the disclosure of any information
about the evidence adduced or the documents produced by the other in the
arbitration proceedings or about the existence, contents or results of the
proceedings except (i) as may be required by a governmental authority or (ii) as
required in an action in aid of arbitration or for enforcement of an arbitral
award. Before making any disclosure permitted by clause (i) in the preceding
sentence, the party intending to make such disclosure shall give the other party
reasonable written notice of the intended disclosure and afford the other party
a reasonable opportunity to protect their interests.

Section 10.6 Filings. Following the execution and delivery of this Agreement,
the General Partner or its designee shall promptly prepare any documents
required to be filed and recorded under the Act or the LLC Act, and the General
Partner or such designee shall promptly cause each such document to be filed and
recorded in accordance with the Act or the LLC Act, as the case may be, and, to
the extent required by local law, to be filed and recorded or notice thereof to
be published in the appropriate place in each jurisdiction in which the
Partnership may hereafter establish a place of business. The General Partner or
such designee shall also promptly cause to be filed, recorded and published such
statements of fictitious business name and any other notices, certificates,
statements or other instruments required by any provision of any applicable law
of the United States or any state or other jurisdiction which governs the
conduct of its business from time to time.

Section 10.7 Power of Attorney. Each Partner does hereby constitute and appoint
the General Partner as its true and lawful representative and attorney-in-fact,
in its name, place and stead, to make, execute, sign, deliver and file (a) any
amendment to the Certificate of Limited Partnership required because of an
amendment to this Agreement or in order to effectuate any change in the partners
of the Partnership, (b) all such other instruments, documents and certificates
which may from time to time be required by the laws of the United States of
America, the State of Delaware or any other jurisdiction, or any political
subdivision or agency thereof, to effectuate, implement and continue the valid
and subsisting existence of the Partnership or to dissolve the Partnership or
for any other purpose consistent with this Agreement and the transactions
contemplated hereby. The power of attorney granted hereby is coupled with an
interest and shall (i) survive and not be affected by the subsequent death,
incapacity, Disability, dissolution, termination or bankruptcy of the Partner
granting the same or the Transfer of all or any portion of such Partner’s
Interest and (ii) extend to such Partner’s successors, assigns and legal
representatives.

 

56



--------------------------------------------------------------------------------

Section 10.8 Headings and Interpretation. Section and other headings contained
in this Agreement are for reference purposes only and are not intended to
describe, interpret, define or limit the scope or intent of this Agreement or
any provision hereof. Wherever from the context it appears appropriate, (i) each
pronoun stated in the masculine, the feminine or neuter gender shall include the
masculine, the feminine and the neuter, and (ii) references to “including” shall
mean “including without limitation.”

Section 10.9 Additional Documents. Each Partner, upon the request of the General
Partner, agrees to perform all further acts and execute, acknowledge and deliver
any documents that may be reasonably necessary to carry out the provisions of
this Agreement.

Section 10.10 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile, e-mail or similar
writing) and shall be given to such party (and any other Person designated by
such party) at its address, facsimile number or e-mail address set forth in a
schedule filed with the records of the Partnership or such other address,
facsimile number or e-mail address as such party may hereafter specify to the
General Partner. Each such notice, request or other communication shall be
effective (a) if given by facsimile, when transmitted to the number specified
pursuant to this Section 10.10 and the appropriate confirmation of receipt is
received, (b) if given by mail, seventy-two hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid,
(c) if given by e-mail, when transmitted to the e-mail address specified
pursuant to this Section 10.10 and the appropriate confirmation of receipt is
received or (d) if given by any other means, when delivered at the address
specified pursuant to this Section 10.10.

Section 10.11 Waiver of Right to Partition. Each of the Partners irrevocably
waives any right that it may have to maintain any action for partition with
respect to any of the Partnership’s assets.

Section 10.12 Partnership Counsel. Each Limited Partner hereby acknowledges and
agrees that Skadden, Arps, Slate, Meagher & Flom LLP and any other law firm
retained by the General Partner in connection with the management and operation
of the Partnership, or any dispute between the General Partner and any Limited
Partner, is acting as counsel to the General Partner and as such does not
represent or owe any duty to such Limited Partner or to the Limited Partners as
a group.

Section 10.13 Survival. Except as otherwise expressly provided herein, all
indemnities and reimbursement obligations made pursuant to Sections 2.9 and
2.10, all prohibitions in Sections 2.12, 2.13 and 2.18 and the provisions of
this Section 10 shall survive dissolution and liquidation of the Partnership
until expiration of the longest applicable statute of limitations (including
extensions and waivers).

Section 10.14 Ownership and Use of Name. The name “OZ” is the property of the
Partnership and/or its Affiliates and no Partner, other than the General
Partner, may use (a) the names “OZ,” “Och,” “Och-Ziff,” “Och-Ziff Capital
Management Group,” “Och-Ziff Capital Management Group LLC,” “Och-Ziff Holding
Corporation,” “OZ Advisors LP,” “OZ Advisors II LP” or “OZ Management LP” or any
name that includes “OZ,” “Och,” “Och-Ziff,” “Och-Ziff Capital Management Group,”
“Och-Ziff Capital Management Group LLC,” “Och-Ziff Holding

 

57



--------------------------------------------------------------------------------

Corporation,” “OZ Advisors LP,” “OZ Advisors II LP” or “OZ Management LP” or any
variation thereof, or any other name of the General Partner or the Partnership
or their respective Affiliates, (b) any other name to which the name of the
Partnership, the General Partner, or any of their Affiliates is changed, or
(c) any name confusingly similar to a name referenced or described in clause
(a) or (b) above, including, without limitation, in connection with or in the
name of new business ventures, except pursuant to a written license with the
Partnership and/or its Affiliates that has been approved by the General Partner.

Section 10.15 Remedies. Any remedies provided for in this Agreement shall be
cumulative in nature and shall be in addition to any other remedies whatsoever
(whether by operation of law, equity, contract or otherwise) which any party may
otherwise have.

Section 10.16 Entire Agreement. This Agreement, together with any Partner
Agreements and, to the extent applicable, the Registration Rights Agreement, the
Exchange Agreement, the Tax Receivable Agreement and the Class B Shareholders
Agreement, constitutes the entire agreement among the Partners with respect to
the subject matter hereof and, as amended and restated herein, supersedes any
agreement or understanding entered into as of a date prior to the date hereof
among or between any of them with respect to such subject matter, including
(without limitation), the Limited Liability Company Agreement of the Original
Company, the Original Partnership Agreement and all Supplementary Agreements.

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned, being all of the Partners and the
undersigned, do hereby agree to be bound by the terms and provisions set forth
in this Agreement.

 

GENERAL PARTNER:

OCH-ZIFF HOLDING CORPORATION,

a Delaware corporation

By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer WITHDRAWING GENERAL PARTNER:

OCH-ZIFF GP LLC,

a Delaware limited liability company

By:  

/s/ Daniel S. Och

Name:   Daniel S. Och Title:   Senior Managing Member LIMITED PARTNERS:

OCH-ZIFF HOLDING CORPORATION,

a Delaware corporation

By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

/s/ Daniel S. Och

Daniel S. Och

THE OCH FAMILY 2007 GRAT

By:

 

/s/ Daniel S. Och

Name:

 

Daniel S. Och, as attorney-in-fact

for The Och Family 2007 GRAT

THE JONATHAN OCH GRAT

By:

 

/s/ Daniel S. Och

Name:

 

Daniel S. Och, as attorney-in-fact

for The Jonathan Och GRAT

THE NANCY G. BERNSTEIN GRAT

By:

 

/s/ Daniel S. Och

Name:

 

Daniel S. Och, as attorney-in-fact

for The Nancy G. Bernstein GRAT

THE SUSAN OCH KALVER GRAT

By:

 

/s/ Daniel S. Och

Name:

 

Daniel S. Och, as attorney-in-fact

for The Susan Och Kalver GRAT

DANIEL S. OCH DESCENDANTS’ TRUST

By:

 

/s/ Daniel S. Och

Name:

 

Daniel S. Och, as attorney-in-fact

for The Daniel S. Och Descendants Trust

/s/ Joel Frank

Joel Frank

THE JOEL M. FRANK 2007 ANNUITY TRUST

By:

 

/s/ Joel M. Frank

Name:

  Joel M. Frank, as Trustee

/s/ David Windreich

David Windreich

THE DAVID WINDREICH GRAT I

By:

 

/s/ David Windreich

Name:

 

David Windreich, as attorney-in-fact

for The David Windreich GRAT I

THE DAVID WINDREICH GRAT II

By:

 

/s/ David Windreich

Name:

 

David Windreich, as attorney-in-fact

for The David Windreich GRAT II

/s/ Joshua Ross

Joshua Ross

THE JOSHUA ROSS 2007 ANNUITY TRUST

By:  

/s/ Joshua Ross

Name:   Joshua Ross, as Trustee

/s/ James-Keith Brown

James-Keith (JK) Brown

THE JAMES-KEITH BROWN 2007 ANNUITY TRUST

By:

 

/s/ James-Keith Brown

Name:

  James-Keith Brown, as Trustee  

/s/ Harold Kelly

Harold Kelly

THE HAROLD A. KELLY, JR. 2007 ANNUITY TRUST

By:

 

/s/ Harold A. Kelly, Jr.

Name:

  Harold A. Kelly, Jr., as Trustee

/s/ Boaz Sidikaro

Boaz Sidikaro THE BOAZ SIDIKARO 2007 ANNUITY TRUST By:  

/s/ Boaz Sidikaro

Name:   Boaz Sidikaro, as Trustee

/s/ Zoltan Varga

Zoltan Varga

/s/ Michael Cohen

Michael Cohen

THE MICHAEL COHEN GRAT I By:  

/s/ Joel Frank

Name:  

Joel Frank, as attorney-in-fact

for The Michael Cohen GRAT I

THE MICHAEL COHEN GRAT II By:  

/s/ Joel Frank

Name:  

Joel Frank, as attorney-in-fact

for The Michael Cohen GRAT II

/s/ Richard Lyon

Richard Lyon

THE RICHARD E. LYON, III 2007 ANNUITY TRUST By:  

/s/ Richard E. Lyon, III

Name:   Richard E. Lyon, III, as Trustee  

/s/ James O’Connor

James O’Connor THE JAMES O’CONNOR 2007 ANNUITY TRUST By:  

/s/ James O’Connor

Name:   James O’Connor, as Trustee

/s/ Kaushik Ghosh

Kaushik Ghosh THE KAUSHIK GHOSH 2007 ANNUITY TRUST By:  

/s/ Kaushik Ghosh

Name:   Kaushik Ghosh, as Trustee

/s/ Anthony Fobel

Anthony Fobel

/s/ Raaj Shah

Raaj Shah THE RAAJ SHAH 2007 ANNUITY TRUST By:  

/s/ Raaj Shah

Name:   Raaj Shah, as Trustee

/s/ Arnaud Achache

Arnaud Achache ARNAUD C. ACHACHE FAMILY TRUST By:  

/s/ Arnaud C. Achache

Name:

Title:

 

Arnaud C. Achache

Acting as attorney-in-fact

for the Arnaud C. Achache Family Trust

/s/ Dan Manor

Dan Manor

/s/ Massimo Bertoli

Massimo Bertoli

/s/ David Stonehill

David Stonehill THE DAVID STONEHILL 2007 ANNUITY TRUST By:  

/s/ David Stonehill

Name:   David Stonehill, as Trustee THE ALISSA BUTTERFASS 2007 ANNUITY TRUST By:
 

/s/ David Stonehill

Name:   David Stonehill, as Trustee THE LYNNE FRENKEL 2007 ANNUITY TRUST By:  

/s/ David Stonehill

Name:   David Stonehill, as Trustee ZIFF INVESTORS PARTNERSHIP, L.P. II By:  
Ziff Investment Management, L.L.C., its general partner By:  

/s/ Robert D. Ziff

Name:   Robert D. Ziff Title:   Co-President

OZ Advisors LP

Amended and Restateed Agreement of Limited Partenership

Signature Page

 